               Case 3:19-bk-32198-SHB                       Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                     Desc
                                                            Main Document    Page 1 of 91
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TENNESSEE

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                     Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Gary
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        W.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your        Wyatt
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Gary Wayne Wyatt
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2281
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
              Case 3:19-bk-32198-SHB                     Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                     Desc
                                                         Main Document    Page 2 of 91
Debtor 1   Gary W. Wyatt                                                                              Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2307 Iris Lane
                                 New Market, TN 37820
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Jefferson
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                       I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 3:19-bk-32198-SHB                      Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                      Desc
                                                          Main Document    Page 3 of 91
Debtor 1    Gary W. Wyatt                                                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                  Chapter 11
                                  Chapter 12
                                  Chapter 13


8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the
                                  No.
     last 8 years?                Yes.
                                             District                                  When                            Case number
                                             District                                  When                            Case number
                                             District                                  When                            Case number



10. Are any bankruptcy            No
    cases pending or being
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                 co-member of
                                             Debtor      Kevin Trent                                                  Relationship to you        LLC
                                                         Eastern District of                                                                     3:19-bk-31431-
                                             District    Tennessee                     When     5/07/19               Case number, if known      SHB
                                             Debtor                                                                   Relationship to you
                                             District                                  When                           Case number, if known



11. Do you rent your              No.        Go to line 12.
    residence?
                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 3:19-bk-32198-SHB                     Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                     Desc
                                                         Main Document    Page 4 of 91
Debtor 1    Gary W. Wyatt                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?
                                    Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                    No.       I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).             No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               Case 3:19-bk-32198-SHB                      Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                    Desc
                                                           Main Document    Page 5 of 91
Debtor 1    Gary W. Wyatt                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check        I received a briefing from an approved credit                I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your               I certify that I asked for credit counseling                 I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about              I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                              Incapacity.                                              Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                              Disability.                                              Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                              Active duty.                                             Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 3:19-bk-32198-SHB                     Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                         Desc
                                                         Main Document    Page 6 of 91
Debtor 1    Gary W. Wyatt                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that
     after any exempt
                                  Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                           are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses
     are paid that funds will
                                            No
     be available for                       Yes
     distribution to unsecured
     creditors?

18. How many Creditors do         1-49                                           1,000-5,000                                25,001-50,000
    you estimate that you         50-99                                                                                      50,001-100,000
    owe?                                                                          5001-10,000
                                  100-199                                        10,001-25,000                              More than100,000
                                  200-999

19. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to       $50,001 - $100,000                                                                         $1,000,000,001 - $10 billion
    be worth?                                                                     $10,000,001 - $50 million
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

20. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities     $50,001 - $100,000
    to be?                                                                        $10,000,001 - $50      million             $1,000,000,001 - $10 billion
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Gary W. Wyatt
                                 Gary W. Wyatt                                                     Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     July 11, 2019                                     Executed on
                                                 MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
              Case 3:19-bk-32198-SHB                        Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12                                   Desc
                                                            Main Document    Page 7 of 91
Debtor 1   Gary W. Wyatt                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Edward J. Shultz                                               Date         July 11, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Edward J. Shultz
                                Printed name

                                Tarpy, Cox, Fleishman & Leveille, PLLC
                                Firm name

                                1111 N Northshore Dr
                                Suite N-290
                                Knoxville, TN 37919
                                Number, Street, City, State & ZIP Code

                                Contact phone     (865) 588-1096                             Email address         eshultz@tcflattorneys.com
                                014665 TN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
            Case 3:19-bk-32198-SHB                              Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12            Desc
                                                                Main Document    Page 8 of 91




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Gary W. Wyatt                                                                                  Case No.
                                                                                   Debtor(s)               Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


      The above Debtor(s) hereby verifies under the penalty of perjury under the laws of the United States of
America that the attached list of creditors is true and correct to the best of his/her knowledge.




 Date: July 11, 2019                                                    /s/ Gary W. Wyatt
                                                                        Gary W. Wyatt
                                                                        Signature of Debtor

 Date: July 11, 2019                                                    /s/ Edward J. Shultz
                                                                        Signature of Attorney
                                                                        Edward J. Shultz
                                                                        Tarpy, Cox, Fleishman & Leveille, PLLC
                                                                        1111 N Northshore Dr
                                                                        Suite N-290
                                                                        Knoxville, TN 37919
                                                                        (865) 588-1096 Fax: (865) 588-1171




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                             Main Document    Page 9 of 91

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Edward J. Shultz
                        Tarpy, Cox, Fleishman & Leveille, PLLC
                        1111 N Northshore Dr
                        Suite N-290
                        Knoxville, TN 37919

                        378 Recycling
                        5009 Sunset Blvd.
                        Lexington, SC 29720

                        3D Disposal
                        P.O. Box 7
                        Thompsons Station, TN 37179

                        4 Corners Truck Services
                        1282 W Hwy 25/70
                        Dandridge, TN 37725

                        84 Lumber Company
                        P.O. Box 365
                        Eighty Four, PA 15330

                        A&M Oil Company
                        P.O. Box 479
                        Mount Washington, KY 40047

                        A&W Oil Company, Inc.
                        625 5th Street
                        Augusta, GA 30901

                        A-1 Backflow
                        1480 Highway 25E
                        Newport, TN 37821

                        A-1 Portables
                        3756 Hwy 72
                        Maryville, TN 37801

                        A-1 Rental Equipment, Inc.
                        335 East Morris Blvd.
                        Morristown, TN 37813

                        A-Plus Door & Glass
                        195 Bowmand Street
                        Morristown, TN 37813

                        A-Welders & Medical Supply, Inc.
                        124 Morelia Avenue NW
                        Knoxville, TN 37917

                        A.G. Heins, Co., Inc.
                        P.O. Box 486
                        Knoxville, TN 37901
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 10 of 91


                    ABG Caulking
                    3407 W. Andrew Johnson Hwy
                    Morristown, TN 37814

                    AC Sweepers & Maintenance, Inc.
                    3620 Kennesaw N Industrial Pkwy., Ste. F
                    Kennesaw, GA 30144

                    Access Systems, Inc.
                    6636-K Central Avenue Pike
                    Knoxville, TN 37912

                    Accurate Concrete Cutting & Coring, LLC
                    103 Richardson Street
                    Hampton, SC 29924

                    Ace Plumbing & Drain Cleaning, Inc.
                    327 Mulkey Drive SE
                    Dalton, GA 30721

                    ACF Environmental
                    P.O. Box 758763
                    Baltimore, MD 21275

                    Acheson Foundry
                    511 West 38th Street
                    Chattanooga, TN 37409

                    Acme Block & Brick, Inc.
                    248 Dayton Spur Road
                    Crossville, TN 38555

                    Acme Printing Company
                    1100 East Main Street
                    Morristown, TN 37814

                    ACORD Corporation
                    c/o J. Smith Lanier & Co. Knoxville
                    Marsh & McLennan Agency, LLC
                    413 Northshore Drive, SW
                    Knoxville, TN 37919

                    Action Auto Glass
                    1720 S. Cumberland
                    Morristown, TN 37813

                    Action Rental & Sales
                    1861 N. Easatman Rd.
                    Kingsport, TN 37664

                    Advanced Concrete Cutting & Coring, Inc.
                    P.O. Box 759
                    Summerville, SC 29484
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 11 of 91


                    Advanced Security Concepts
                    P.O. Box 576
                    Powell, TN 37849

                    AFCO
                    P.O. Box 360572
                    Pittsburgh, PA 15250

                    Aggregates USA
                    c/o Daniel C. Marschke
                    2107 Big Hill Rd.
                    Lenoir City, TN 37770

                    Ahern Rentals
                    P.O. Box 271390
                    Las Vegas, NV 89127

                    Aiken County Clerk of Court
                    P.O. Box 3047
                    Aiken, SC 29802

                    Aire Service of Huntsville
                    7917A Charlotte Drive SW
                    Huntsville, AL 35802

                    Airgas
                    5006 N. Middlebrook Pike
                    Knoxville, TN 37921

                    Alabama Department of Labor
                    649 Monroe St.
                    Montgomery, AL 36131

                    Alabama Department of Revenue
                    Business Privilege Tax Section
                    P.O. Box 327320
                    Montgomery, AL 36104

                    Alabama Traffic Systems, Inc.
                    3 West Park Drive
                    Birmingham, AL 35211

                    All Crane Rental of Tennessee
                    1126 Dutch Valley Road
                    Knoxville, TN 37918

                    Allen Cole
                    148 Allred Lane
                    Blaine, TN 37709

                    Ally Financial
                    P.O. Box 380901
                    Minneapolis, MN 55438
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 12 of 91


                    Alternator & Starter Specialist
                    9423 Rutledge Pike
                    Corryton, TN 37721

                    Alternators of Knoxville, Inc.
                    6233 Strawberry Plains Pike
                    Knoxville, TN 37914

                    American Anesthesiology of TN, PC
                    501 20th Street, #606
                    Knoxville, TN 37916

                    American Crane
                    2200 State Line Road
                    Kansas City, KS 66103

                    American Express
                    P.O. Box 981535
                    El Paso, TX 79998

                    American Express
                    P.O. Box 297812
                    Fort Lauderdale, FL 33329

                    American General Financial Services
                    Payment Processing Center
                    P.O. Box 4182
                    Carol Stream, IL 60197

                    American Leak Detection
                    P.O. Box 23727
                    Knoxville, TN 37933

                    American Medical Response of TN
                    55 Shuman Blvd., Ste. 400
                    Naperville, IL 60563

                    American Paving Design
                    c/o Tony Pressley
                    P.O. Box 217
                    Bluffton, SC 29910

                    American Rooter & Portables, LLC
                    P.O. Box 938
                    Cleveland, TN 37364

                    American Stripers, LLC
                    P.O. Box 452
                    Columbia, TN 38402

                    Andy Strange Grading, Inc.
                    P.O. Box 205
                    Hoschton, GA 30547
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 13 of 91


                    Aniras Investments, LLC
                    142 Wilkesboro Blvd. SE
                    Lenoir, NC 28645

                    Anthony Christian
                    d/b/a All Construction Services
                    5709 Indian Ridge Road
                    Rutledge, TN 37861

                    Anthony McCullough
                    4217 Fish Hatchery Road, Lot 6
                    Gaston, SC 29053

                    Antraquip Corporation
                    758 Bowman Avenue
                    Hagerstown, MD 21740

                    APAC, Inc.
                    1188 Smoky Park Hwy
                    Candler, NC 28715

                    App of Tennessee Ed, PLLC
                    907 E Lamar Alexander Pkwy
                    Maryville, TN 37804

                    Appalachian Electric Company
                    P.O. Box 710
                    Jefferson City, TN 37760

                    Archie McMillan Construction
                    8013 Catawba Lane
                    Corryton, TN 37721

                    Arcpoint Labs
                    2015 Assembly Street
                    Columbia, SC 29201

                    Argos Ready Mix
                    1946 California Crossing
                    Dallas, TX 75220

                    Argos USA, LLC
                    P.O. Box 733134
                    Dallas, TX 75373

                    Armstrong Contractors, LLC
                    600 Longtown Road
                    Columbia, SC 29229

                    Asheville Bit & Steel Company
                    P.O. Box 5913
                    Asheville, NC 28813
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 14 of 91


                    Ashford Trucking
                    Donald McDaniel
                    234 Longtown Place
                    Columbia, SC 29229

                    Ashford Trucking & 215 Hauling
                    312 Ulton Road
                    Winnsboro, SC 29180

                    Ashley Sling, Inc.
                    P.O. Box 44413
                    Atlanta, GA 30336

                    Ashton Britt Service Company, Inc.
                    115 West Old AJ Highway
                    Jefferson City, TN 37760

                    Asphalt Concepts, LLC
                    P.O. Box 2503
                    Mount Pleasant, SC 29465

                    Associated Fire Services, LLC
                    3508 Overlook Circle
                    Knoxville, TN 37909

                    Associated General Contractors of TN
                    Tri-Cities Branch
                    249 Neal Drive
                    Blountville, TN 37617

                    AT&T
                    CWO Coordinator
                    1878 Data Drive, 5th Floor North
                    Attn: Susan Rinehart
                    Hoover, AL 35244

                    Atchley Trucking
                    3030 Nellie Drive
                    Sevierville, TN 37876

                    ATCO Equipment Sales & Rentals
                    4512 Anderson Road
                    Knoxville, TN 37918

                    Athens Walk-In Clinic
                    2324 Congress Parkway South
                    Athens, TN 37303

                    Atlantic Arc
                    3153-F Maybank Highway
                    Johns Island, SC 29455

                    Atlantic Capital Bank
                    945 E Paces Ferry Rd., Ste. 1600
                    Atlanta, GA 30326
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 15 of 91


                    Atlas Copco - Mining, Rock Excavation
                    & Construction, LLC
                    P.O. Box 200948
                    Pittsburgh, PA 15251

                    Atlas Surveying, Inc.
                    49 Brown's Cove Road, Ste. 5
                    Ridgeland, SC 29936

                    Atmos Energy Corp.
                    P.O. Box 790311
                    Saint Louis, MO 63179

                    Augusta Concrete & Block Company
                    P.O. Box 514
                    Augusta, GA 30903

                    Augusta Concrete Cutting, Inc.
                    P.O. Box 831
                    Evans, GA 30809

                    Austell Gas System
                    2838 Joe Jerkins Blvd.
                    Austell, GA 30106

                    Austin Powder Co.
                    P.O. Box 6049
                    Cleveland, OH 44194

                    Auto Glass of America Knoxville
                    411 Lovell Road
                    Knoxville, TN 37934

                    Automated Rental Management
                    (Power Associates International, LLC)
                    15800 Export Plaza Drive
                    Houston, TX 77032

                    AvTech Capital
                    6995 Union Park Center, Ste. 400
                    Cottonwood Heights, UT 84047

                    AWP, Inc.
                    4244 Mt. Pleasant St. NW
                    North Canton, OH 44720

                    B&B Oil Company, Inc.
                    P.O. Box 630
                    Lawrenceville, GA 30046

                    B&B Plumbing & Heating, Inc.
                    501 National Avenue
                    Chattanooga, TN 37404
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 16 of 91


                    B&R Automotive and Diesel Machine Shop
                    P.O. Box 9389
                    Knoxville, TN 37920

                    B&T Diesel
                    8650 Old Tazewell Pike
                    Corryton, TN 37721

                    B-R-R Trailers
                    868 E Highway 11E
                    Jefferson City, TN 37760

                    Bacon, Jesse, Perkins, Carroll,
                    Anderson & Foust, LLP
                    c/o Lauren A. Carroll
                    1135 W. 3rd North Street
                    Morristown, TN 37814

                    Badger Daylighting Corp.
                    75 Remittance Drive, Ste. 3185
                    Chicago, IL 60675

                    Baker Contracting Co., LLC
                    P.O. Box 684
                    Rock Spring, GA 30739

                    Bank of America Mastercard
                    P.O. Box 15027
                    Wilmington, DE 19850-5027

                    Bank of America Mastercard


                    Bank of America Visa
                    P.O. Box 15027
                    Wilmington, DE 19850-5027

                    Bank of American Fork
                    33 East Main Street
                    American Fork, UT 84003

                    Bank of the West
                    475 Sandsome St., 19th Floor
                    San Francisco, CA 94111

                    Bankcard Center
                    P.O. Box 385
                    Memphis, TN 38101

                    Banks Construction Company
                    4902 Banco Road
                    North Charleston, SC 29418
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 17 of 91


                    Baptist Eye Surgeons
                    4528 Chapman Highway
                    Knoxville, TN 37920

                    Barge Design Solutions
                    615 3rd Avenue South, Ste. 700
                    Nashville, TN 37210

                    Barnhart
                    P.O. Box 2153
                    Department 1906
                    Birmingham, AL 35287

                    Barnhill's Concrete, LLC
                    596 Wall Road
                    Huntsville, AL 35811

                    Barr Construction, Inc.
                    P.O. Box 2486
                    Mount Pleasant, SC 29464

                    Basic
                    P.O. Box 1357
                    Calhoun, GA 30703

                    BB&T Equipment Finance Corporation
                    600 Washington Ave., Ste. 201
                    Towson, MD 21204-1301

                    BBVA Compass
                    P.O. Box 2201
                    Decatur, AL 35609

                    BC Cannon Co., Inc.
                    P.O. Box 3889
                    Greenville, SC 29608

                    Becker Survey Company, Inc.
                    7000 Storage Ct., Suite 7
                    Columbus, GA 31907

                    Berry Construction
                    2525 Broad Street, #103
                    Chattanooga, TN 37408

                    BHE, Inc.
                    P.O. Box 517
                    Kodak, TN 37764

                    Bill Bailey
                    4798 S. Highway 25E
                    Bimble, KY 40915
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 18 of 91


                    Bills Excavation & Lawn Care
                    1069 Hunter Road
                    Talbott, TN 37877

                    BITCO Insurance Companies
                    3700 Crestwood Pkwy., Ste. 850
                    Duluth, GA 30096

                    BITCO Insurance Companies
                    3700 Market Square Circle
                    Davenport, IA 52807

                    Blaine Construction Corporation
                    6510 Deane Hill Drive
                    Knoxville, TN 37919

                    Blair Transportation
                    20119th Street Ensley
                    Birmingham, AL 35218

                    Blakenship & Blankenship
                    P.O. Box 330847
                    Murfreesboro, TN 37133-0847

                    Blanchard Machinery Co.
                    P.O. Box 402197
                    Atlanta, GA 30384

                    Blaylock Ready Mix
                    P.O. Box 4750
                    Sevierville, TN 37864

                    Blount County General Sessions Court
                    928 E Lamar Alexander Pkwy
                    Maryville, TN 37804

                    Blount County General Sessions Court
                    Traffic Division
                    928 E Lamar Alexander Pkwy
                    Maryville, TN 37804

                    Blount County Trustee
                    347 Court Street
                    Maryville, TN 37804

                    Blue Max Transport, Inc.
                    115 East Westinghouse Blvd.
                    Charlotte, NC 28273

                    Blue Water Industries FL
                    P.O. Box 919578
                    Orlando, FL 32891
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 19 of 91


                    Blue Water Industries GA
                    P.O. Box 519
                    Gray, GA 31032

                    BlueCross BlueShield of TN
                    Group Receipts Department
                    P.O. Box 6539
                    Carol Stream, IL 60198

                    Blueline Rental
                    3131 Jordan Lane NW
                    Huntsville, AL 35806

                    BMO Harris Bank, N.A.
                    300 E John Carpenter Freeway
                    Irving, TX 75062-2712

                    Bo's Truck Repairs, LLC
                    58 Spring Fellow Lane
                    Taylors, SC 29687

                    Bob's Septic Services
                    7531 Twin Creek Rd.
                    Knoxville, TN 37920

                    Bobby Swanson Construction
                    P.O. Box 100
                    Graysville, GA 30726

                    Bobcat of Knoxville
                    P.O. Box 50456
                    Knoxville, TN 37950

                    Boones Creek Starter & Alternator
                    5359 Kingsport Hwy.
                    Johnson City, TN 37615

                    Botetourt County District Court
                    P.O. Box 858
                    Fincastle, VA 24090

                    Branch Banking And Trust Company
                    P.O. Box 1290
                    Whiteville, NC 28472

                    Branching Out Services, LLC
                    223 Marsh Circle
                    Johnsonville, SC 29555

                    Brandeis
                    Department 8013
                    Carol Stream, IL 60122
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 20 of 91


                    Bridgeforth Farms
                    P.O. Box 159
                    Tanner, AL 35671

                    Bridgestone Hose Power, LLC
                    P.O. Box 861777
                    Orlando, FL 32886

                    Bridgestone National Fleet
                    200 4th Avenue S.
                    Nashville, TN 37201

                    Bridget Miller, CPA, PC
                    1031 Yellowstone Ave.
                    Alliance, NE 69301

                    Brighthouse Life Insurance Company
                    P.O. Box 371487
                    Pittsburgh, PA 15250

                    Britt's Welding
                    109 Watkins Chapel Rd.
                    Morristown, TN 37814

                    Broadway Electric Service Copr.
                    P. O. Box 3250
                    1800 N Central Street
                    Knoxville, TN 37917

                    Brown Brothers, Inc.
                    P.O. Box 91313
                    Chattanooga, TN 37412

                    Brown Construction Consolidated, Inc.
                    P.O. Box 51446
                    Knoxville, TN 37950

                    Buck's Plumbing & Sewer Service, LLC
                    P.O. Box 54
                    Cookeville, TN 38503

                    Buckair, LLC
                    912 Pittsburgh Road
                    Butler, PA 16002

                    Building System Technology, Inc.
                    1310 Centerpoint Blvd.
                    Knoxville, TN 37932

                    Bullzye Fire Extinguisher Company
                    P.O. Box 134
                    Morristown, TN 37815
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 21 of 91


                    Bumgarner Oil
                    2004 Highland Ave.
                    Hickory, NC 28601

                    Bureau For Child Support Enforcement
                    P.O. Box 247
                    Charleston, WV 25321

                    Butler Laser, LLC
                    300 Cedarcrest Drive
                    Lexington, SC 29072

                    BW Traveler's Rest/ Greenville
                    110 Hawkins Road
                    Travelers Rest, SC 29690

                    C R Barger & Sons, Inc.
                    P.O. Box 370
                    Kingston, TN 37763

                    C&H Tractor Repair
                    340 Hwy. 92
                    Dandridge, TN 37725

                    C&K Equipment Co., Inc.
                    8724 Rutledge Pike
                    Knoxville, TN 37924

                    C&L Tractor Parts, Inc.
                    340 S. Hwy 92
                    Dandridge, TN 37725

                    C.R. Mullins Oil & Heating Company
                    P.O. Box 9037
                    Charlotte, NC 28299

                    Caldwell Paving & Grading Co., LLC
                    8466 Hiawasse St.
                    Charleston, TN 37310

                    California State Disbursement Unit
                    P.O. Box 989067
                    West Sacramento, CA 95798

                    Campanella Trucking
                    134 Old Market Lane
                    Irmo, SC 29063

                    Candlewood Suites 388
                    5 Young Clyde Court
                    Bluffton, SC 29909

                    Cantwell's Plumbing
                    7771 Lane Street
                    Whitesburg, TN 37891
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 22 of 91


                    Capital Concrete Co.
                    P.O. Box 2494
                    Lexington, SC 29071

                    Capital One
                    1680 Capital One Drive
                    Mc Lean, VA 22102-3491

                    CapitalMark Bank & Trust
                    (c/o Pinnacle Financial Partners)
                    150 Third Avenue South, Ste. 900
                    Nashville, TN 37201

                    Carolina Cat
                    The Rental Store
                    9000 Statesville Rd.
                    Charlotte, NC 28269

                    Carolina Concrete Co.
                    P.O. Box 389
                    Clinton, SC 29325

                    Carolina Containers of Beaufort
                    P.O. Box 1925
                    Beaufort, SC 29901

                    Carolina Guardrail, LLC
                    Attn: Carri Perkins
                    P.O. Box 879
                    Colfax, NC 27235

                    Carolina Suveying Services
                    415 Northlake Drive
                    Lexington, SC 29072

                    Carolina Tap & Bore, Inc.
                    2430 Morningside Drive
                    West Columbia, SC 29169

                    Carolina Waste
                    425 Pace Street
                    North Charleston, SC 29405

                    Carter & Carter Petro, Inc.
                    P.O. Box 2373
                    Cookeville, TN 38502

                    Carter County Justice Center
                    Johnny Blankenship, Clerk
                    900 East Elk Avenue, Ste. 906
                    Elizabethton, TN 37643

                    Cassell Brothers, LLC
                    P.O. Box 143
                    Ballentine, SC 29002
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 23 of 91


                    CAT Financial
                    2120 West End Avenue
                    P.O. Box 340001
                    Nashville, TN 37203-0001

                    Caterpillar Financial
                    P.O. Box 75373
                    Dallas, TX 75373

                    Caterpillar Financial Capital Solutions
                    P.O. Box 905010
                    Charlotte, NC 28290

                    Catoosa Utility District Authority
                    1058 Old Mill Rd.
                    Ringgold, GA 30736

                    Caution, Inc.
                    P.O. Box 742
                    Alcoa, TN 37701

                    CBG, Inc.
                    500 Frontage Road
                    Gaston, SC 29053

                    CC Funding
                    505 Park Avenue
                    New York, NY 10022

                    CDM Smith, Inc.
                    1100 Marion Street, Ste. 300
                    Knoxville, TN 37921

                    Central Springs Services
                    1319 Patrick Drive
                    Johnson City, TN 37601

                    Charles Blalock & Sons, Inc.
                    P.O. Box 4750
                    Sevierville, TN 37864

                    Charleston County Family Court
                    100 Braod Street, Ste. 143
                    Charleston, SC 29401

                    Charleston County Treasurer
                    P.O. Box 100242
                    Columbia, SC 29202

                    Charleston Tree Experts
                    2851 Maybank Hwy.
                    Johns Island, SC 29455
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 24 of 91


                    Charter Communications
                    P.O. Box 742613
                    Cincinnati, OH 45274-2613

                    Chase Bank
                    Business Customer Service
                    National Bank By Mail
                    P.O. Box 36520
                    Louisville, KY 40233-6520

                    Chattanooga Fire Protection, Inc.
                    P.O. Box 946
                    Chattanooga, TN 37401

                    Chattanooga Gas Company
                    Location 1190
                    P.O. Box 5720
                    Atlanta, GA 31107

                    Checks Unlimited
                    P.O. Box 19000
                    Colorado Springs, CO 80935-9000

                    Cheek Tire & Underground Cycle
                    301 Poplar St.
                    Abbeville, SC 29620

                    Cherokee Cabling Systems
                    P.O. Box 502
                    Seymour, TN 37865

                    Cherokee Towing
                    931 N Hwy 92
                    Jefferson City, TN 37760

                    Chesapeake Containment Systems
                    352 Earls Road
                    Middle River, MD 21220

                    Child Support Enforcement Division
                    Wage Withholding Unit
                    P.O. Box 6001
                    Helena, MT 59604

                    CHM Development
                    6312 Kingston Pike, #C
                    Knoxville, TN 37919

                    City Deisel, Inc.
                    113 Dante Road
                    Knoxville, TN 37918

                    City of Cleveland
                    190 Church Street NE
                    Cleveland, TN 37311
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 25 of 91


                    City of Columbia Water
                    Customer Service
                    1136 Washington Street
                    Columbia, SC 29201

                    City of Cookeville
                    (Business License)
                    P.O. Box 998
                    Cookeville, TN 38503

                    City of Foley
                    P.O. Drawer 1750
                    Foley, AL 36536

                    City of Ft. Oglethorpe
                    500 City Hall Drive
                    Fort Oglethorpe, GA 30742

                    City of Hendersonville
                    101 Maple Drive North
                    Hendersonville, TN 37075

                    City of Jefferson City
                    P.O. Box 530
                    Jefferson City, TN 37760

                    City of Knoxville
                    Department of Operations
                    1400 Loraine Street
                    Knoxville, TN 37921

                    City of Lavergne
                    5093 Murfreesboro Rd.
                    La Vergne, TN 37086

                    City of Loudon
                    201 Alma Place
                    Loudon, TN 37774

                    City of Maryville
                    400 West Broadway Avenue
                    Maryville, TN 37801

                    City of Morristown
                    100 West First North Street
                    Morristown, TN 37814

                    City of Oak Ridge
                    P.O. Box 1
                    Attn: Utilities Business Office
                    Oak Ridge, TN 37831
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 26 of 91


                    City of Pigeon Forge
                    Utility Department
                    2320 Garland Harmon Dr., Ste. 206
                    Pigeon Forge, TN 37868

                    City Tax Collector
                    P.O. Box 530
                    Jefferson City, TN 37760

                    Claiborne Hauling
                    P.O. Box 14909
                    Knoxville, TN 37914

                    Clara Roach
                    3993 Bruce Street
                    Morristown, TN 37814

                    Clark Reed
                    794 Hamilton Road
                    Blountville, TN 37617

                    Clark Tire
                    P.O. Box 2108
                    Hickory, NC 28603

                    Clarke Powers Service
                    1429 Ault Road
                    Knoxville, TN 37914

                    Cloud 9 Enterprises
                    135 Moreland Road
                    Mooresburg, TN 37811

                    CMS Logistics
                    1554 Paol Pike #308
                    West Chester, PA 19380

                    CNA Surety
                    151 N. Franklin St.
                    Chicago, IL 60606

                    CNU Student Chapter of IMA
                    1 Avenue of the Arts
                    Newport News, VA 23606

                    Coastal Safety Products
                    1176 Pittsford Circle
                    Charleston, SC 29412

                    Cochise Contracting
                    c/o Tom Treadway
                    P.O. Box 341
                    Bryson City, NC 28713
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 27 of 91


                    Cocke County General Sessions Court
                    11 Court Avenue
                    Cocke County Courthouse
                    Newport, TN 37821

                    Cocke Farmer's Cooperative
                    P.O. Box 309
                    Newport, TN 37821

                    Coffman Oil Company, Inc.
                    P.O. Box 1241
                    Morristown, TN 37816-1241

                    Colonial Fuel, Inc.
                    130 Old Airport Road
                    Roebuck, SC 29376

                    Colony Furniture Leasing
                    4217 Hamilton Rd.
                    Columbus, GA 31904

                    Columbia Medical Group Parkridge
                    P.O. Box 409430
                    Atlanta, GA 30384

                    Columbus Consolidated Government
                    Finance Dept. - Revenue Division
                    Occupational Tax Section
                    P.O. Box 1397
                    Columbus, GA 31902

                    Columbus Insurance Ltd.,
                    Marsh Management Services Cayman Ltd.
                    Governors Square Bldg. 4, 2nd Floor
                    23 Lime Tree Bay Ave. Grand Cayman
                    KY1-1006

                    Comer Electric Company
                    2302 West Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Comfort Inn & Suites Stone Mountain
                    5355 Stone Mountain Hwy
                    Stone Mountain, GA 30087

                    Comfort Inn Lenoir
                    970 Blowing Rock Blvd. NE
                    Lenoir, NC 28645

                    Commercial Hydraulics Inc.
                    3527 Pleasant Ridge Road
                    Knoxville, TN 37921
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 28 of 91


                    Commercial Painting, Inc.
                    P.O. Box 100224
                    Nashville, TN 37224

                    Commissioner of Public Works
                    P.O. Box 548
                    Greenwood, SC 29648

                    Companion Life Insurance Company
                    P.O. Box 100102
                    Columbia, SC 29202

                    Complete Septic
                    491 Maple Hollow Rd.
                    Blaine, TN 37709

                    Concrete Coring
                    471 Roberts Avenue
                    Louisville, KY 40214

                    Concrete Cutting Systems, Inc.
                    P.O. Box 12129
                    Knoxville, TN 37912

                    Concrete Materials Incorporated
                    1527 West 1st N. Street
                    Morristown, TN 37814

                    Concrete Supply Co.
                    3823 Raleigh Street
                    Charlotte, NC 28206

                    Consolidated Pipe Supply Co.
                    Dept. 3147
                    P.O. Box 2153
                    Birmingham, AL 35287

                    Construction Materials, Inc.
                    P.O. Box 11407
                    Birmingham, AL 35246

                    Construction Product Recycling, LLC
                    P.O. Box 53426
                    Knoxville, TN 37950

                    Consumer Credit Union
                    3834 E Andrew Johnson Hwy.
                    Greeneville, TN 37745

                    Contech Engineered Solutions
                    P.O. Box 936362
                    Atlanta, GA 31193
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 29 of 91


                    Continental Bank
                    15 West South Temple, Ste. 420
                    Salt Lake City, UT 84101

                    Continental Engineering, Ltd.
                    P.O. Box 275
                    204 8th Street
                    Sibley, IA 51249

                    Contractors Service Supply, Inc.
                    125 Royal Drive, #1103
                    Madison, AL 35758

                    Controlled Blasting Services
                    1757 Derby Downs Drive
                    Friendsville, TN 37737

                    Cookeville Electric Department
                    55 West Davis Road
                    Cookeville, TN 38506

                    Cookeville Regional Medical Center
                    1 Medical Center Blvd.
                    Cookeville, TN 38501

                    Cooper Forestry Equipment Company
                    1994 Hwy 411 S
                    Old Fort, TN 37362

                    Cooperative Financial Solutions
                    P.O. Box 3003
                    La Vergne, TN 37086

                    Cope Concrete Finishing
                    207 McCallister Lane
                    Ringgold, GA 30736

                    Core & Main
                    P.O. Box 28330
                    Saint Louis, MO 63146

                    Cornerstone Hydraulics
                    501 S. Wilconx, Bldg. 14
                    Kingsport, TN 37660

                    Corporate Filings, LLC
                    1150 First Avenue, Ste. 511
                    King of Prussia, PA 19406

                    Corum Pump Service
                    7311 Asheville Hwy.
                    Knoxville, TN 37924
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 30 of 91


                    Courtyard by Marriott
                    1251 Woodland Avenue
                    Mount Pleasant, SC 29464

                    Cowin Equipment Co., Inc.
                    P.O. Box 10624
                    Birmingham, AL 35202

                    CP&P Concrete, Pipe & Precast, LLC
                    210 Stone Spring Road
                    Harrisonburg, VA 22801

                    Craine, Thompson, & Jones, P.C.
                    225 W First North St.
                    Morristown, TN 37814

                    Credential Leasing Corp. of TN, Inc.
                    880 OKD Highway 92
                    P.O. Box 1430
                    Dandridge, TN 37725

                    Credit Cash NJ, LLC
                    505 Park Avenue, 6th Floor
                    New York, NY 10022

                    Crenshaw Asphalt Paving, Inc.
                    426 Boggs Road
                    Pickens, SC 29671

                    Crestwood Physician Services, LLC
                    P.O. Box 8328
                    Belfast, ME 04915

                    Crooks Plumbing & Electrical, Inc.
                    120 N. Retreat Rd.
                    Westminster, SC 29693

                    Cross Contracting, LLC
                    P.O. Box 30634
                    Savannah, GA 31410

                    Cross Country Pipline Supply Co., Inc.
                    2251 Rifle Street
                    Aurora, CO 80011

                    Crossroads Bank
                    1205 North Cass Street
                    Wabash, IN 46992

                    Crossroads Urgent Care
                    d/b/a Urgent Team
                    P.O. Box 671244
                    Dallas, TX 75267
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 31 of 91


                    Crystal T. Spires Construction & Farm
                    5552 Old Calhoun Falls Rd.
                    Calhoun Falls, SC 29628

                    CSPC
                    Ohio Child Support
                    P.O. Box 182394
                    Columbus, OH 43218

                    CT Corporation
                    P.O. Box 4349
                    Carol Stream, IL 60197

                    CT Lien Solutions
                    P.O. Box 29071
                    Glendale, CA 91209-9071

                    Cumberland County Clerk
                    2 N. Main Street, Ste. 206
                    Crossville, TN 38555

                    Cumberland County General Sessions Court
                    60 Justice Center Drive, Ste. 300
                    Crossville, TN 38555

                    Cumberland Imaging Associates, PC
                    P.O. Box 3262
                    Indianapolis, IN 46260

                    Cumberland Sales Co.
                    2804 Foster Avenue
                    Nashville, TN 37210

                    Cummins Sales & Service Crosspoint
                    75 Remittance Drive, Ste. 1701
                    Chicago, IL 60675

                    Cunningham Glass Service
                    2908 Middlebrook Pike
                    Knoxville, TN 37921

                    Curtis Equipment Sales
                    6995 Davis Ferry Rd.
                    Loudon, TN 37774

                    Custom Enterprises
                    2088 Craig Mountain Rd.
                    Lenoir, NC 28645

                    Customer Service Electric Supply, Inc.
                    P.O. Box 27006
                    Knoxville, TN 37927
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 32 of 91


                    Cuts, Inc.
                    P.O. Box 12007
                    Knoxville, TN 37912

                    D&D Hose & Supply
                    P.O. Box 50278
                    Knoxville, TN 37950

                    Dalton Utilities
                    1200 V D Parrott Jr. Pkwy.
                    Dalton, GA 30721

                    Danny Williams
                    5341 Kingsport Hwy.
                    Johnson City, TN 37615

                    Davenport Trucking
                    2211 Riley Road
                    Murfreesboro, TN 37130

                    David's Commercial Tire, Inc.
                    4625 Rutledge Pike
                    Knoxville, TN 37914

                    Davidson County General Sessions Court
                    408 2nd Avenue N
                    Nashville, TN 37201

                    Davis Hose & Supply Co.
                    2322 Western Ave.
                    Knoxville, TN 37921

                    Days Inn - Clemson
                    1387 Tiger Blvd.
                    Clemson, SC 29631

                    Degler Waste Services, Inc.
                    P.O. Box 1853
                    Bluffton, SC 29910

                    DeKalb County
                    Treasury & Accounting Services
                    P.O. Box 1027
                    Decatur, GA 30031

                    Department of Public Safety
                    Attn: Light Permit Section
                    P.O. Box 281438
                    Atlanta, GA 30384

                    Department of the Treasury
                    Internal Revenue Service
                    Cincinnati, OH 45999
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 33 of 91


                    Department of the Treasury
                    Levy Proceeds
                    P.O. Box 219236
                    Kansas City, MO 64121

                    DEPCO
                    203 Maple Drive
                    Blaine, TN 37709

                    Devin Brand, LLC
                    444 Apple Grove Road
                    Laceys Spring, AL 35754

                    Diamond Concrete Products
                    P.O. Box 1370
                    Rincon, GA 31326

                    Dilip N. Joshi, MD
                    117 N Duncan Street
                    Jamestown, TN 38556

                    Dixie Concrete
                    d/b/a Dixie Ready Mix Concrete, Inc.
                    1414 Old Jacksboro Hwy.
                    La Follette, TN 37766

                    Douglas County Water & Sewer Authority
                    P.O. Box 1157
                    Douglasville, GA 30133

                    Dr. Martin Clark
                    510 Birch Drive
                    Kodak, TN 37764

                    Duke Energy
                    P.O. Box 70516
                    Charlotte, NC 28272

                    Dun-Right Coatings &
                    Infrastructure Rehab
                    910 B South Parker Drive
                    Florence, SC 29501

                    Duracap Asphalt Paving Company, Inc.
                    P.O. Box 53426
                    Knoxville, TN 37950

                    Dustcom Limited, Inc.
                    P.O. Box 7724
                    Garden City, GA 31418

                    Dykes Trucking, Inc.
                    1019 Moreland Drive
                    Kingsport, TN 37664
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 34 of 91


                    Dyno Nobel, Inc.
                    P.O. Box 122643
                    Dallas, TX 75312

                    E Luke Greene Company, Inc.
                    4807 Douglas Dam Road
                    Strawberry Plains, TN 37871

                    EAN Holdings, LLC
                    300 N 12th Street
                    Middlesboro, KY 40965

                    Earthlink Business
                    P.O. Box 2252
                    Birmingham, AL 35246-1058

                    East Jordan USA, Inc.
                    P.O. Box 64487
                    Pittsburgh, PA 15264

                    East Tennessee Electrical Services
                    1204 Christopher Lane
                    Morristown, TN 37813

                    East Tennessee Lawn, LLC
                    c/o Otis Cantwell
                    P.O. Box 727
                    Talbott, TN 37877

                    East Tennessee Rent-Alls
                    3711 Bristol Hwy.
                    Johnson City, TN 37601

                    East Tennessee Steel Supply
                    P.O. Box 933231
                    Atlanta, GA 31193

                    East Tennessee Technical Services, Inc.
                    P.O. Box 34040
                    Knoxville, TN 37930

                    Echols Furniture & Leasing
                    2009 Dayton Blvd.
                    Chattanooga, TN 37415

                    ECS Southeast, LLP
                    14026 Thunderbolt Place, Ste. 300
                    Chantilly, VA 20151

                    Elan Financial Services
                    P.O. Box 790428
                    Saint Louis, MO 63179
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 35 of 91


                    Elder's Ace Hardware
                    4921 Hwy 58
                    Chattanooga, TN 37416

                    Elite Concrete
                    1955 US Highway 80
                    Bloomingdale, GA 31302

                    Elite Techniques, Inc.
                    1817 Bishopville Hwy.
                    Camden, SC 29020

                    Elite Tree Service, Inc.
                    7703 Hillmont Drive
                    Columbus, GA 31909

                    Emergency Coverage Corp.
                    P.O. Box 636019
                    Cincinnati, OH 45263

                    Emergency Physicians, Inc.
                    P.O. Box 13811
                    Philadelphia, PA 19101

                    England Contracting, LLC
                    236 Flint Road
                    Murray, KY 42071

                    English Mountain Spring Water
                    3161 Highway 411
                    Dandridge, TN 37725

                    Enterprise Waste Oil, Inc.
                    5201 Middlebrook Pike
                    P.O. Box 52044
                    Knoxville, TN 37950-2044

                    Entrepreneur Growth Capital
                    505 Park Avenue
                    New York, NY 10022

                    Environmental Safety & Health, Inc.
                    940 Sanctuary Lane
                    Knoxville, TN 37932

                    EOA CCA
                    P.O. Box 981002
                    Boston, MA 02298

                    EPB fo Chattanooga
                    P.O. Box 182255
                    Chattanooga, TN 37422
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 36 of 91


                    EPIROC USA, LLC
                    P.O. Box 200948
                    Pittsburgh, PA 15251

                    Erlanger Health Systems
                    P.O. Box 59025
                    Knoxville, TN 37950

                    Etax2290
                    950 Herndon Pkwy., Ste. 280
                    Herndon, VA 20170

                    Eubanks Oil Company, LLC
                    Drawer #2057
                    P.O. Box 9535
                    Troy, MI 48007

                    Evans & Beier, LLC
                    P.O. Box 1754
                    Morristown, TN 37816

                    Express Lane Backflow Testing
                    3012 West AJ Highway
                    Morristown, TN 37814

                    Extreme Upholstery
                    P.O. Box 127
                    Summerville, SC 29484

                    Ezra Thomas
                    817 Hollis Street
                    Kingsport, TN 37660

                    Factory to You Fence
                    P.O. Box 14126
                    Knoxville, TN 37914

                    Fairfield County Family Court
                    P.O. Drawer 299
                    Attn: Child Support Payments
                    Winnsboro, SC 29180

                    Family Support Registry
                    P.O. Box 1800
                    Carrollton, GA 30112

                    Fastenal
                    P.O. Box 1286
                    Winona, MN 55987

                    Fayette County Circuit Court Clerk
                    150 N. Limestone, Room D157
                    Lexington, KY 40507
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 37 of 91


                    Federal Licensing, Inc.
                    1588 Fairfield Road
                    Gettysburg, PA 17325

                    FedEx
                    P.O. Box 660481
                    Dallas, TX 75266

                    Fentress County Circuit Court Clerk
                    P.O. Box 699
                    Jamestown, TN 38556

                    Fifth Third Bank
                    8331 E. Walker Springs Ln
                    Suite 201
                    Knoxville, TN 37923

                    Fintact Solutions Group
                    118 Vintage Park Blvd., #W-418
                    Houston, TX 77070

                    Fire Protection Solutions, Inc.
                    1603 Cusseta Rd.
                    Columbus, GA 31901

                    Fire Recovery USA, LLC
                    New Market Fire
                    2271 Lava Ridge Court, Ste. 120
                    Roseville, CA 95661

                    First Call Environmental, LLC
                    P.O. Box 6035
                    Ashland, VA 23005

                    Fisher Auto Parts
                    204 Lincoln Avenue
                    Morristown, TN 37813

                    Five Rivers Hydraulics, Inc.
                    1006 W Old Andrew Johnson Hwy.
                    New Market, TN 37820

                    Fleetpride
                    P.O. Box 847118
                    Dallas, TX 75284

                    Florida Department of State
                    Registration Section
                    P.O. Box 6327
                    Tallahassee, FL 32314

                    Floyd & Floyd Contractors
                    1830 McKinlkey Joyce Road
                    P.O. Box 179
                    Columbia, TN 38402
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 38 of 91


                    Floyd's Towing
                    1005 Bull Run Road
                    Luttrell, TN 37779

                    Fortiline, Inc.
                    P.O. Box 744053
                    Atlanta, GA 30384

                    Foust Metal Works
                    2051 S Economy Road
                    Morristown, TN 37813

                    FQS Bear Equipment, Inc.
                    235-G Dooley Rd.
                    Lexington, SC 29073

                    Free Service Tire Company
                    Dept. 888121
                    Knoxville, TN 37995

                    FSG Bank
                    167 W. Broadway Blvd.
                    Jefferson City, TN 37760

                    Funderburk Electrical Services, LLC
                    1480 Breda Drive
                    Knoxville, TN 37918

                    Furrow Auction Company
                    10319 Cogdill Road
                    Knoxville, TN 37932

                    G&J Equipment Rental
                    39 Persimmon Street, Ste. 301
                    Bluffton, SC 29910

                    G&N Residential Services
                    7529 Lebanon Church Road
                    Talbott, TN 37877

                    G.W. Wyatt Contracting, LLC
                    2307 Iris Lane
                    New Market, TN 37820

                    Garrett Kelley
                    23030 US Highway 98
                    Foley, AL 36535

                    GC Plumbing
                    4225 Bent Creek Rd.
                    Russellville, TN 37860

                    GCR Tire Center
                    6110 Rutledge Pike
                    Knoxville, TN 37924
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 39 of 91


                    Gel Engineering, LLC
                    P.O. Box 30712
                    Charleston, SC 29417

                    General Shale Brick, Inc.
                    P.O. Box 5825
                    Carol Stream, IL 60197

                    Georgia Department of Labor
                    P.O. Box 740234
                    Atlanta, GA 30374

                    Georgia Department of Public Safety
                    Overnight Assessment Citation Unit
                    P.O. Box 1456
                    Atlanta, GA 30371

                    Georgia Department of Revenue
                    Processing Center
                    P.O. Box 105685
                    Atlanta, GA 30348

                    Georgia Department of Transportation
                    One Georgia Center
                    600 West Peachtree NW
                    Atlanta, GA 30308

                    Georgia Masonry Supply
                    P.O. Box 281479
                    Atlanta, GA 30384

                    Georgia Secretary of State
                    Corporations Division
                    2 MLK Jr. Drive SE, Ste. 313
                    West Tower
                    Atlanta, GA 30334

                    Georgia State Licensing Board
                    237 Coluseum Dr.
                    Macon, GA 31217

                    Georgia Surveyors Exchange Co.
                    101-A North Gamble Road
                    Savannah, GA 31405

                    Geoservices, LLC
                    P.O. Box 32584
                    Knoxville, TN 37930

                    Gerdau
                    P.O. Box 731478
                    Dallas, TX 75373
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 40 of 91


                    Gibbs Brothers Construction, Inc.
                    2470 Couchville Pike
                    Nashville, TN 37217

                    Gossett Concrete Pipe Co., Inc.
                    900 West Lee Rd.
                    Taylors, SC 29687

                    Great America Financial Services
                    P.O. Box 660831
                    Dallas, TX 75266

                    Greene County Chancery Court
                    Clerk & Master
                    Green County Courthouse, Lower Level
                    P.O. Box 263
                    Greeneville, TN 37744

                    Greene County Clerk
                    204 N. Cutler Street
                    Greeneville, TN 37745

                    Gregory Poole Equipment Co.
                    Processing Center
                    P.O. Box 80457
                    Charlotte, NC 28260

                    Greystone Power Corporation
                    P.O. Box 897
                    Douglasville, GA 30133

                    Gurnard Emergency Physicians, LLC
                    P.O. Box 38804
                    Philadelphia, PA 19101

                    Guthrie Sales & Service, Inc.
                    7003 Chadwick Drive, #300
                    Brentwood, TN 37027

                    Hajoca Knoxville
                    2714 John Deere Drive
                    Knoxville, TN 37917

                    Hamblen County Chancery Court
                    511 West 2nd St.
                    Morristown, TN 37814

                    Hamblen County Solid Waste
                    P.O. Box 2108
                    Morristown, TN 37816

                    Hamblen County Trustee
                    511 West 2nd St.
                    Morristown, TN 37814
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 41 of 91


                    Hanes Geo Components
                    P.O. Box 60984
                    Charlotte, NC 28260

                    Hanson Pipe & Precast
                    P.O Box 842461
                    Dallas, TX 75284

                    Harrison Concrete Co.
                    P.O. Box 198730
                    Atlanta, GA 30384

                    Harrison Construction Company
                    APAC Atlantic, Inc.
                    4817 Rutledge Pike
                    6357
                    Knoxville, TN 37914

                    Harrison Oil Company
                    P.O. Box 1215
                    Gainesville, GA 30503

                    Haskell
                    111 Riverside Ave.
                    Jacksonville, FL 32202

                    Hawkins County Circuit Court Clerk
                    115 Justice Center Drive, Ste. 1237
                    Rogersville, TN 37857

                    Hayes Pipe Supply
                    PO Box 101550
                    Nashville, TN 37224

                    Hayward Baker, Inc.
                    3939 Papermill Drive NW
                    Knoxville, TN 37909

                    HD Supply Construction & Industrial
                    White Cap
                    501 W. Church Street
                    Orlando, FL 32805

                    Head Equipment, Inc.
                    P.O. Box 468
                    Celina, TN 38551

                    Healthstar Physicians, PC
                    P.O. Box 5479
                    Belfast, ME 04915-4033

                    Heavyquip
                    P.O. Box 741190
                    Atlanta, GA 30374
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 42 of 91


                    Herald-Citizen
                    P.O. Box 2729
                    Cookeville, TN 38502

                    Herc Rentals
                    P.O. Box 936257
                    Atlanta, GA 31193

                    Heritage-Crystal Clean, LLC
                    13821 Collections Center Drive
                    Chicago, IL 60693

                    Hi-Line, Inc.
                    P.O. Box 972081
                    Dallas, TX 75397

                    Hiawassee Construction Co.
                    996 County Road 20
                    Calhoun, TN 37309

                    Hinton's Line Striping
                    c/o Nicholas Hinton
                    105 Camp Branch Run
                    Hodges, SC 29653

                    Hire Quest, LLC
                    P.O. Box 890714
                    Charlotte, NC 28289

                    Hoft Environmental Service, LLC
                    66 Crossings Blvd.
                    Bluffton, SC 29910

                    Holders Electric
                    3417 Cherokee Dr.
                    Morristown, TN 37814

                    Holiday Inn Express (Dayton)
                    2650 Rhea County Hwy.
                    Dayton, TN 37321

                    Holiday Inn Express (Hardeeville)
                    145 Independence Blvd.
                    Hardeeville, SC 29927

                    Holston Gases
                    1967 Thomas R. James Road
                    Morristown, TN 37814

                    Holston Gases
                    545 W. Baxter Avenue
                    Knoxville, TN 37921
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 43 of 91


                    HomeTrust Bank
                    120 Evans Avenue
                    Morristown, TN 37814

                    HomeTrust Bank
                    P.O. Box 950
                    Asheville, NC 28802-0950

                    Howard Johnson
                    22500 Rhea County Hwy.
                    Spring City, TN 37381

                    Howell & Simmons Construction Co., Inc.
                    P.O. Box 9204
                    North Charleston, SC 29410

                    Hurley Investments, LLC
                    33905 St. Hwy. 194 East
                    Phelps, KY 41553

                    I C Sytems, Inc.
                    P.O. Box 64378
                    Saint Paul, MN 55164

                    Illinois State Disbursement Unit
                    P.O. Box 5400
                    Carol Stream, IL 60197

                    Images Landscaping
                    P.O. Box 28024
                    Chattanooga, TN 37424

                    Improved Construction Methods
                    1040 N. Redmond Rd.
                    Jacksonville, AR 72078

                    INCORP Services, Inc.
                    P.O. Box 94439
                    Las Vegas, NV 89193

                    Indiana State Central Collection Unit
                    P.O. Box 6219
                    Indianapolis, IN 46206

                    Insurance Information Exchange
                    General Post Office
                    P.O. Box 27828
                    New York, NY 10087

                    Interstate Batteries
                    5262 W. Andrew Johnson Hwy.
                    Morristown, TN 37814
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 44 of 91


                    Intuit, Inc.
                    2700 Coast Ave,
                    Mountain View, CA 94043

                    IR-G
                    P.O. Box 292674
                    Nashville, TN 37229

                    Iron Mountain
                    P.O. Box 915004
                    Dallas, TX 75391

                    Irving Materials, Inc.
                    2001 Antioch Pike
                    Antioch, TN 37013

                    J Smith Lanier Co.
                    A March & McLennen Agency, LLC Company
                    Attn: Mark Benson
                    413 Northshore Drive SW
                    Knoxville, TN 37919

                    J.A. Fielden Co., Inc.
                    P.O. Box 3278
                    Knoxville, TN 37927

                    J.A. Street & Associates, Inc.
                    P.O. Box 725
                    245 Birch Street
                    Blountville, TN 37617

                    Jackson County General Sessions Court
                    P.O. Box 205
                    Gainesboro, TN 38562

                    JAT Oil, Inc.
                    P.O. Box 5268
                    Chattanooga, TN 37406

                    Jefferson City Water Department
                    P.O. Box 530
                    Jefferson City, TN 37760

                    Jefferson Cocke Utility District
                    243 E. Broadway Blvd.
                    Jefferson City, TN 37760

                    Jefferson County Chancery Court
                    P.O. Box 5
                    202 West Main St., Second Floor
                    Dandridge, TN 37725

                    Jefferson County Clerk
                    214 W. Main Street
                    Dandridge, TN 37725
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 45 of 91


                    Jefferson County Register of Deeds
                    P.O. Box 58
                    Dandridge, TN 37725

                    Jefferson County Sanitation Dept.
                    P.O. Box 127
                    Dandridge, TN 37725

                    Jefferson County Trustee
                    PO Box 38
                    Dandridge, TN 37725

                    Jefferson Memorial Hospital
                    110 Hospital Drive
                    Jefferson City, TN 37760

                    Jerry M. Martin, Esq.
                    112 Glenleigh Court, Suite 1
                    Knoxville, TN 37934

                    John Herron Trucking
                    5580 Baxter Road
                    Baxter, TN 38544

                    Jole Solutions, LLC
                    7901 Mountain Brook Rd.
                    Knoxville, TN 37938

                    Jolly Rogers, LLC
                    1940 East Spring Street
                    Cookeville, TN 38506

                    JR Hoe & Sons, Inc.
                    P.O. Box 1737
                    Middlesboro, KY 40965

                    Junior Pippen Trucking, Inc.
                    1975 Sigmon Road
                    Conyers, GA 30012

                    Juniper Systems
                    1132 West 1700 North
                    Logan, UT 84321

                    K G Homes, LLC
                    6 High Park Court
                    Elgin, SC 29045

                    K-Chemicals, Inc.
                    310 Industrial Drive
                    Bean Station, TN 37708

                    Kathryn Heie
                    2859 Lake Forest Circle
                    Talbott, TN 37877
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 46 of 91


                    Kay Contracting, LLC
                    215 Cold Stream Road
                    Laceys Spring, AL 35754

                    Keck Enterprises, Inc.
                    P.O. Box 50152
                    Knoxville, TN 37950

                    Keeper of the Books
                    2900 Tazewell Pike, Ste. C-2
                    Knoxville, TN 37918

                    Keith Hodge Plumbing, LLC
                    5547 Hunter Road
                    Ooltewah, TN 37363

                    Kelly's Tire Service
                    2832 B. Jordan Lane
                    Huntsville, AL 35816

                    Kenny Pipe & Supply
                    125 West Scott Avenue
                    Knoxville, TN 37917

                    Kentucky Child Support Enforcement
                    Centralized Collection Unit
                    P.O. Box 14059
                    Lexington, KY 40512

                    Kentucky Department of Revenue
                    501 High Street
                    Frankfort, KY 40601

                    Kentucky Petroleum Supply, LLC
                    P.O. Box 4157
                    Winchester, KY 40392

                    Kentucky Powder Company
                    P.O. Box 24650
                    Lexington, KY 40524

                    Kentucky Transportation Cabinet
                    Division of Motor Carriers
                    P.O. Box 2007
                    Frankfort, KY 40602

                    Kentucky Treasurer
                    Division of Unemployment Insurance
                    P.O. Box 2003
                    Frankfort, KY 40602

                    Kevin Geter
                    530 Avenue A
                    Knoxville, TN 37920
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 47 of 91


                    Kevin Skaff
                    Mark A. Kirkorsky, PC
                    P.O. Box 25287
                    Tempe, AZ 85285

                    Key Supply, LLC
                    P.O. Box 1196
                    Randallstown, MD 21133

                    Keystone Concrete Services
                    3791 Old Charleston Hwy.
                    Johns Island, SC 29455

                    Kingfish Consulting Group, LLC
                    154 Village Road
                    Leesville, SC 29070

                    Knights Precast, Inc.
                    c/o Magnolia Financial
                    P.O. Box 16807
                    Atlanta, GA 30321

                    Knox County Department of
                    Air Quality Management
                    140 Dameron Avenue, Ste. 242
                    Knoxville, TN 37917

                    Knox County Health Department
                    140 Dameron Avenue
                    Knoxville, TN 37917

                    Knox News Sentinel
                    2332 News Sentinel Drive
                    Knoxville, TN 37921

                    Knoxville Blue Print & Supply Co., Inc.
                    P.O. Box 3293
                    Knoxville, TN 37927

                    Knoxville Bolt & Screw, Inc.
                    614 Sevier Avenue
                    Knoxville, TN 37920

                    Knoxville Concrete Pumping, LLC
                    P.O. Box 20909
                    Knoxville, TN 37940

                    Knoxville Landfills, LLC
                    6618 Rutledge Pike
                    Knoxville, TN 37924

                    Knoxville Orthopaedic Surgery Center
                    256 Ft. Sanders West Blvd.
                    Knoxville, TN 37922
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 48 of 91


                    Knoxville Seed & Supply Co.
                    5001 Rutledge Pike
                    Knoxville, TN 37914

                    Knoxville Spring Service
                    P.O. Box 12898
                    Knoxville, TN 37912

                    Knoxville TVA Employees Credit Union
                    P.O. Box 15994
                    Knoxville, TN 37901

                    Komatsu Financial
                    One Continental Towers
                    1701 W. Golf Road, Ste. 300
                    Rolling Meadows, IL 60008

                    Komatsu Financial
                    P.O. Box 99303
                    Chicago, IL 60693

                    KRC Enterprise, LLC
                    P.O. Box 790379
                    Saint Louis, MO 63179

                    KTC Enterprises, Inc.
                    309 Land O Pines Circle
                    Moncks Corner, SC 29461

                    KUB
                    PO Box 59017
                    Knoxville, TN 37950

                    L.A. Barrier & Son, Inc.
                    P.O. Box 84007
                    Lexington, SC 29073

                    Labor Ready Southeast, Inc.
                    P.O. Box 740435
                    Atlanta, GA 30374

                    Lakeway Container, Inc.
                    5715 Superior Drive
                    Morristown, TN 37814

                    Lakeway Fire Protection, Inc.
                    P.O. Box 405
                    Morristown, TN 37815

                    Lamar Dunn & Associates, Inc.
                    d/b/a LDA Engineering
                    110 Tyson Blvd., Ste. 200
                    Alcoa, TN 37701
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 49 of 91


                    Land Clearing Services, Inc.
                    1576 Whiting Way
                    Lugoff, SC 29078

                    Landmark International
                    P.O. Box 6539
                    Knoxville, TN 37914

                    Landscape Supply
                    1500 Hwy. 72-221E
                    Greenwood, SC 29649

                    Lanyard Development, Inc.
                    1000 Town Center Blvd., #706
                    Pooler, GA 31322

                    Lavee Williams
                    2330 Lawry Run, Apt. 308
                    Charlotte, NC 28273

                    Lawson Products, Inc.
                    8770 Bryn Mawr Ave., Ste. 900
                    Chicago, IL 60631

                    Lazy Dog Farms, Inc.
                    447 Shoal Creek Rd.
                    Arab, AL 35016

                    Leeper Hardware Co., LLC
                    108 E. Broadway
                    Jefferson City, TN 37760

                    Lexington County Clerk of Court
                    205 E. Main Street
                    Lexington, SC 29072

                    Liberty Auto Glass
                    P.O. Box 4022
                    Cookeville, TN 38502

                    License Exam Services, LLC
                    4713 Webber Street
                    Sarasota, FL 34232

                    Life Insurance Company of Alabama
                    P.O. Box 349
                    Gadsden, AL 35902

                    Linder Industrial Machinery Co.
                    110 Halsema Road South
                    Jacksonville, FL 32220

                    Lisa Sanders
                    311 Alalpha Lane
                    Jonesborough, TN 37659
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 50 of 91


                    Litz Farms
                    1255 Mayes Road
                    Morristown, TN 37813

                    Logan Corporation
                    20 McJunkin Rd.
                    Nitro, WV 25143

                    Lojac Safety, Inc.
                    1401 Toshiba Drive
                    Lebanon, TN 37087

                    Loudon County Clerk
                    101 Mulberry Street, Ste. 200
                    Loudon, TN 37774

                    Loudon County Purchasing
                    100 River Road, Ste. 200
                    Loudon, TN 37774

                    Lowe's Home Improvement
                    1000 Lowes Blvd.
                    Mooresville, NC 28117

                    Lubrication Equipment Service, Inc.
                    2501 Mitchel Street
                    Knoxville, TN 37917

                    LubriCorp, LLC
                    2648 Byington Solway Rd.
                    Knoxville, TN 37931

                    Luke Wade Plumbing
                    755 Hinchey Hollow Rd.
                    New Market, TN 37820

                    Luttrell Staffing, Inc.
                    Department 888246
                    Knoxville, TN 37995

                    Lyda Enterprises, Inc.
                    P.O. Box 1315
                    Asheville, NC 28802

                    Lynn Malone Wrecker Service
                    145 Kingsport Hwy.
                    Greeneville, TN 37745

                    M. Peckich
                    302 Central Avenue, Ste. 252
                    Hilton Head Island, SC 29926

                    M.T. Stevenson
                    923 Due West Avenue
                    Madison, TN 37115
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 51 of 91


                    Maddox Property Management & Sales
                    101 Dalton Place Way
                    Knoxville, TN 37912

                    Madison County License Department
                    100 Northside Square, Room 108
                    Huntsville, AL 35801

                    Marco Investments, LLC
                    P.O. Box 28269
                    Chattanooga, TN 37424

                    Marcy E. Walker, Esq.
                    Hunter, Smith & Davis, LLP
                    P.O. Box 3740
                    Kingsport, TN 37664

                    Marion Environmental, Inc.
                    115 Pamenas Lane
                    Chattanooga, TN 37405

                    Mark Pinkston, Esq.
                    The Van Winkle Law Firm
                    P.O. Box 7376
                    Asheville, NC 28802

                    Martin Marietta Materials
                    P.O. Box 75328
                    Charlotte, NC 28275

                    Martin-Robbins Fence Company, Inc.
                    2025 Wesitde Court
                    Snellville, GA 30078

                    Mashburn Equipment
                    P.O. Box 989
                    Ringgold, GA 30736

                    Master Machine Works
                    P.O. Box 6405
                    Spartanburg, SC 29304

                    Max Prestwood Water & Sewer, Inc.
                    P.O. Box 583
                    Lenoir, NC 28645

                    Maxam North America, Inc.
                    Department 3751
                    P.O. Box 123751
                    Dallas, TX 75312

                    MC Septic Services, LLC
                    250 State Street
                    Greeneville, TN 37745
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 52 of 91


                    MC Thornhill
                    1030 Wellington Court
                    Charleston, SC 29412

                    McCall Commercial Fencing
                    6248 Kingsport Hwy., #4
                    Gray, TN 37615

                    McCarter & English, LLP
                    c/o Sheila E. Calello
                    Four Gateway Center
                    100 Mulberry St.
                    Newark, NJ 07102

                    McCarthy Tire Service
                    P.O. Box 1125
                    Wilkes Barre, PA 18703

                    Meade Tractor
                    2825 John Deere Dr.
                    Knoxville, TN 37917

                    Medtec, LLC
                    124 S. Main Street
                    Greeneville, TN 37743

                    Medworks Occupational Medicine
                    P.O. Box 3356
                    Johnson City, TN 37602

                    Mee Trucking, LLC
                    430 Roland Gooch Road
                    Hazel Green, AL 35750

                    Melton Construction
                    9649 Old Lebanon Rd.
                    Murfreesboro, TN 37129

                    Meridian Waste, LLC
                    6236 Rutledge Pike
                    Knoxville, TN 37924

                    Merit Construction
                    10435 Dutchtown Rd.
                    Knoxville, TN 37932

                    MHB Paving, Inc.
                    113 S. Cherokee Rd.
                    Social Circle, GA 30025

                    Michael Brady, Inc.
                    299 N. Weisgarber Road
                    Knoxville, TN 37916-9000
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 53 of 91


                    Michelin North America, Inc.
                    P.O. Box 100880
                    Atlanta, GA 30384

                    Michigan State Disbursement Unit
                    P.O. Box 30350
                    Lansing, MI 48909

                    Mid South Truck & Equipment, Inc.
                    5400 Rutledge Pike
                    Knoxville, TN 37924

                    Mid-Atlantic Drainage, Inc.
                    P.O. Box 399
                    Conover, NC 28613

                    Mid-South Gear Specialist
                    1903 Rosewood Road
                    Knoxville, TN 37924

                    Midlands Exam & Drug Screening, Inc.
                    3020 Sunset Blvd., Ste. 102
                    West Columbia, SC 29169

                    Midsouth Paving, Inc.
                    500 Riverhills Business Park, Ste. 590
                    Birmingham, AL 35242

                    Midstate Drilling
                    9190 Bradford Hicks Dr.
                    Livingston, TN 38570

                    Midway Lumber & Hardware
                    P.O. Box 6743
                    Kingsport, TN 37663

                    Mike Holt Construction
                    812 Barksdale Road
                    Knoxville, TN 37918

                    Mike Williams
                    2809 Roane State Hwy.
                    Harriman, TN 37748

                    Mike's Body Shop
                    2776 West Hwy. 11E
                    Strawberry Plains, TN 37871

                    Miles Mencer
                    P.O. Box 11661
                    Knoxville, TN 37939

                    Mine Safety & Health Administration
                    P.O. Box 790390
                    Saint Louis, MO 63179
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 54 of 91


                    Minnesota Child Support Payment Center
                    P.O. Box 64306
                    Saint Paul, MN 55164

                    Mirage Promotions
                    1408 Pamlico Hwy.
                    Florence, SC 29505

                    Mississippi Dept. of Employment Security
                    Office of the Governor
                    1235 Echelon Pkwy.
                    P.O. Box 1699
                    Jackson, MS 39215

                    Mississippi Dept. of Revenue
                    P.O. Box 23075
                    Jackson, MS 39225

                    Mister Automotive
                    438 West Broadway Blvd.
                    Newport, TN 37821

                    Mobile Mini, Inc.
                    P.O. Box 740773
                    Cincinnati, OH 45274

                    Mohawk Traffic Services, LLC
                    4131 Huntmeadow Dr.
                    Charlotte, NC 28269

                    Money Man Pawn
                    1227 Buffalo Trail
                    Morristown, TN 37814

                    Moore & Balliew Oil Co., Inc.
                    P.O. Box 36
                    Taylors, SC 29687

                    Moore & Van Allen, PLLC
                    100 N Tryon Street, Ste. 4700
                    Charlotte, NC 28202

                    Mooresville Oil Company, Inc.
                    P.O. Box 28
                    Mooresville, NC 28115

                    Morristown Clinic Corp.
                    P.O. Box 948304
                    Boston, MA 02284

                    Morristown Milling Co.
                    1000 Valley Home Rd.
                    Morristown, TN 37813
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 55 of 91


                    Morristown Signs, Inc.
                    1701 E. Morris Blvd.
                    Morristown, TN 37813

                    Morristown Utilities Commission
                    P.O. Box 59012
                    Knoxville, TN 37950

                    Morristown Utility Systems
                    441 W. Main St.
                    Morristown, TN 37814

                    Morristown-Hamblen Healthcare System
                    908 4th North Street
                    Morristown, TN 37814

                    Morristown-Hamblen Hospital
                    Department 888563
                    Knoxville, TN 37995-0001

                    Morton Clark


                    Moses Excavating
                    7376 County Rd. 72
                    Fyffe, AL 35971

                    Mountain Crest, LLC
                    d/b/a Mountain Crest Grading
                    1264 Taylorsville Rd. SE
                    Lenoir, NC 28645

                    MST Concrete Products, Inc.
                    1588-18 Mile Creek Road
                    Central, SC 29630

                    Mullis Oil Company
                    618 Belmont Ave.
                    Charlotte, NC 28206

                    Municipal Corporation of Jefferson City
                    112 City Center Drive
                    P.O. Box 530
                    Jefferson City, TN 37760

                    Myers-Seth Pump, Inc.
                    4611 Dignan Street
                    Jacksonville, FL 32254

                    N.G. Turf
                    1487 Blackdirt Road
                    Whitesburg, GA 30185
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 56 of 91


                    N.W. White & Co.
                    Dept. 40326
                    P.O. box 740209
                    Atlanta, GA 30374

                    NAPA of Cayce
                    2255 Airport Rd.
                    Cayce, SC 29033

                    NAPA of Cookeville
                    506 S. Willow Ave.
                    Cookeville, TN 38501

                    NAPA of Dalton
                    P.O. Box 490
                    Chatsworth, GA 30705

                    NAPA of Dayton
                    221 Leo St.
                    Dayton, OH 45404

                    NAPA of Loudon
                    822 Mulberry St.
                    Loudon, TN 37774

                    NAPA of Morristown
                    530 E. Main Street
                    Morristown, TN 37814

                    Nashville Rubber & Gasket
                    1900 Elm Tree Drive
                    Nashville, TN 37210

                    National Lighting & Maintenance
                    P.O. Box 255
                    Glyndon, MD 21071

                    National Pay Solutions
                    5850 Whitesville Rd., Ste. 210
                    P.O. Box 4219
                    Columbus, GA 31914

                    National Trench Safety
                    P.O. Box 750863
                    Houston, TX 77075

                    Nature's Best Organics of Tennessee, LLC
                    5800 One Perkins Place, Ste. 6A
                    Baton Rouge, LA 70808

                    Nature's Calling, Inc.
                    4152 Azalea Drive
                    North Charleston, SC 29405
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 57 of 91


                    Naturescape Landscaping & Irrigation, LL
                    P.O. Box 534
                    Jefferson City, TN 37760

                    New Market Sod Farm
                    703 Buddy Williams Road
                    New Market, AL 35761

                    New People's Bank
                    2600 North John B. Dennis Highway
                    Kingsport, TN 37660

                    New South Construction Supply, LLC
                    358 Industrial Park Rd.
                    Hardeeville, SC 29927

                    Newberry Emergency Physicians, PLLC
                    P.O. Box 13706
                    Philadelphia, PA 19101

                    Newport Paving Co., Inc.
                    P.O. Box 374
                    Newport, TN 37822

                    Newport Sand & Gravel
                    1775 Zanzabar Road
                    Cosby, TN 37722

                    Nexgen Coating Resources
                    1231 Antioch Pike
                    Nashville, TN 37211

                    Nexsen Pruet, LLC
                    P.O. Drawer 2426
                    Columbia, SC 29202

                    Nick Bales Construction
                    c/o Jeffrey Bales
                    2121 E. Parkway
                    Gatlinburg, TN 37738

                    Nissley Equipment, Inc.
                    4284 Campbellsville Road
                    Columbia, KY 42728

                    Norfolk Southern Railway Company
                    Mail Code 5629
                    P.O. Box 71209
                    Charlotte, NC 28272

                    North Carolina Child Support
                    Centralized Collections
                    P.O. Box 900012
                    Raleigh, NC 27675
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 58 of 91


                    North Carolina Dept. of Commerce
                    Division of Employment Security
                    P.O. Box 25903
                    Raleigh, NC 27611

                    North Carolina Dept. of Revenue
                    P.O. Box 25000
                    Raleigh, NC 27640-0645

                    North Carolina Dept. of Transportation
                    OS/OW Permit Unit
                    750 N. Greenfield Pkwy.
                    Garner, NC 27529

                    North Carolina Div. of Motor Vehicles
                    Fiscal Section
                    P.O. Box 29615
                    Raleigh, NC 27626

                    North Carolina Licensing Board
                    for General Contractors
                    5400 Creedmoor Rd.
                    Raleigh, NC 27612

                    North Carolina State Highway Patrol
                    Motor Carrier Enforcement Section
                    4231 Mail Service Center
                    Raleigh, NC 27699

                    North Georgia Electric
                    P.O. Box 1407
                    Dalton, GA 30722

                    Northern Safety & Industrial
                    P.O. Box 4250
                    Utica, NY 13504

                    Nortrax, Inc.
                    Lockbox #24765
                    24766 Network Place
                    Chicago, IL 60673

                    Nova Healthcare TN, PLLC
                    P.O. Box 840138
                    Dallas, TX 75284

                    Nu-Way Rentals, Inc.
                    P.O. Box 6736
                    Shepherdsville, KY 40165

                    NWP Services Corp.
                    P.O. Box 553178
                    Detroit, MI 48255
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 59 of 91


                    NYS Child Support Processing Center(SDU)
                    P.O. Box 15363
                    Albany, NY 12212

                    O'Reilly Auto Parts
                    P.O. Box 9464
                    Springfield, MO 65801

                    O.G. Hughes and Sons
                    4816 Rutledge Pike
                    Knoxville, TN 37914

                    Oak Ridge Photo Enforcement Program
                    P.O. Box 888569
                    Knoxville, TN 37995

                    Oasis Welding & Fabrication, LLC
                    3406 Burkland Blvd.
                    Shepherdsville, KY 40165

                    Occupational Health Center, LLC
                    315 N. Washington Avenue,, Ste. 165
                    Cookeville, TN 38501

                    Occupational Health Systems, Inc.
                    P.O. Box 51525
                    Knoxville, TN 37950

                    Office Depot Credit Plan
                    P.O. Box 9020
                    Des Moines, IA 50368

                    Office Funiture Outfitters
                    1817 Grand Avenue
                    Knoxville, TN 37918

                    Office of the Chapter 13 Trustee
                    P.O. Box 228
                    Knoxville, TN 37901

                    Oklahoma Employment Security Commission
                    P.O. Box 52003
                    Oklahoma City, OK 73152

                    Oklahoma Tax Commission
                    2501 N. Lincoln Blvd.
                    Oklahoma City, OK 73194

                    Oldcastle Apac/Harrison Company
                    1188 Smokey Park Hwy
                    Candler, NC 28715

                    Oldcastle Architechtural
                    P.O. Box 281479
                    Atlanta, GA 30384
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 60 of 91


                    Oldcastle Precast
                    P.O. Box 447
                    Tucker, GA 30085

                    Omni Rail Products, Inc.
                    Dept. #911494
                    Denver, CO 80291

                    Orangeburg County Clerk of Court
                    P.O. Box 9000
                    Attn: Child Support Payments
                    Orangeburg, SC 29116

                    Orica USA, Inc.
                    P.O. Box 2623
                    Carol Stream, IL 60132

                    Orthotennesee Orthotics
                    PO Box 23039
                    Knoxville, TN 37933

                    Otto's Body Shop
                    135 Richardson Rd.
                    Tazewell, TN 37879

                    Pacific Southwest Industries
                    18541 Collier Avenue
                    Lake Elsinore, CA 92530

                    Palmetto Electric Cooperative, Inc.
                    P.O. Box 820
                    Ridgeland, SC 29936

                    Palmetto Ready Mix, Inc.
                    P.O. Box 3798
                    Bluffton, SC 29910

                    Park Med Urgent Care
                    1431 Centerpoint Blvd.
                    Knoxville, TN 37932

                    Partsmaster
                    P.O. Box 655326
                    Dallas, TX 75265

                    Pascon
                    2111 Two Notch Road
                    Lexington, SC 29072

                    Patterson Tnwaste Hauling
                    P.O. Box 70192
                    Knoxville, TN 37938
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 61 of 91


                    Peak Business Solutions
                    6740 N. Durfee Creek Rd.
                    Eden, UT 84310

                    Peak Geomatics, LLC
                    240 E. Main Street
                    Johnson City, TN 37604

                    Peden
                    1831 Buck Daniels Rd.
                    Culleoka, TN 38451

                    Pegasus Technologies
                    108 Pawnhook Form Road
                    Lenoir City, TN 37771

                    Pennington Seed
                    1260 Atlanta Highway
                    Madison, GA 30650

                    Performance Contracting, Inc.
                    1430 E. Weisgarber Rd.
                    Knoxville, TN 37909

                    Permatile
                    P.O. Box 2049
                    Bristol, VA 24203

                    Phaltless, Inc.
                    2611 Riverside Drive
                    Chattanooga, TN 37405

                    Phillips Concrete Construction
                    109 Industrial Rd., Ste. 2
                    Johnson City, TN 37615

                    Physicians Regional Medical Center
                    P.O. Box 79888
                    Baltimore, MD 21279

                    Pigeon Forge Utility Department
                    2320 Garland Harmon Dr., Ste. 206
                    Pigeon Forge, TN 37868

                    Pilot Travel Centers, LLC
                    P.O. Box 11407
                    Birmingham, AL 35246

                    Pinnacle Bank
                    1111 N. Northshore Drive
                    Knoxville, TN 37919

                    Pipeline Construction Company, Inc.
                    P.O. Box 6464
                    Knoxville, TN 37914
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 62 of 91


                    Pitney Bowes Global Financial Services
                    P.O. Box 371887
                    Pittsburgh, PA 15250

                    Pitney Bowes, Inc.
                    2225 American Drive
                    Neenah, WI 54956

                    Plastic Solutions, Inc.
                    240 McGhee Rd.
                    Winchester, VA 22603

                    Platinum Paving & Concrete, LLC
                    100 Timber Trail, Ste. 101
                    Richmond Hill, GA 31324

                    Plumbing Diagnostics
                    3126 Bankhead Hwy.
                    Lithia Springs, GA 30122

                    Porter's Tire
                    1735 Buffalo Trail
                    Morristown, TN 37814

                    Portland Utilities Construction Co., LLC
                    P.O. Box 510
                    Portland, TN 37148

                    Potter's Ace Home Center
                    325 Newman Drive
                    Cookeville, TN 38501

                    Potter's Ace Home Center
                    10259 Rhea County Hwy.
                    Dayton, TN 37321

                    Pour In Place, Inc.
                    244 Blair Bend Drive
                    Loudon, TN 37774

                    Powell Fluid Connectors, LLC
                    P.O. Box 22367
                    Powell, TN 37933

                    Powell's Trash Service
                    518 Flatwood Rd.
                    Hodges, SC 29653

                    Power Associates International, Inc.
                    13117 Greenriver Drive
                    Houston, TX 77044

                    Power Equipment Company
                    3300 Alcoa Highway
                    Knoxville, TN 37920
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 63 of 91


                    Pozzolanic Contracting & Supply Co., Inc
                    P.O. Box 14186
                    Knoxville, TN 37914

                    Precast Supply Company
                    P.O. Box 3056
                    Huntersville, NC 28070

                    Precision Blasting, LLC
                    4511 Industrial Rd.
                    Douglasville, GA 30134

                    Precision Maintenance, Inc.
                    P.O. Box 3012
                    Evans, GA 30809

                    Precision Tool Service, Inc.
                    11149 Outlet Dr.
                    Knoxville, TN 37932

                    Preferred Materials, Inc.
                    Asphalt Division
                    P.O. Box 1224
                    Savannah, GA 31402

                    Premiere Truck Group
                    P.O. Box 840827
                    Dallas, TX 75284

                    PRI of East Tennessee, Inc.
                    6410 Owens Lane
                    Knoxville, TN 37920

                    Price Backhoe Service, Inc.
                    P.O. Box 310
                    Winfield, TN 37892

                    Prime Alliance Bank, Inc.
                    1868 Suuth 500 West
                    Woods Cross, UT 84087

                    Pro Diesel Sales & Service
                    2833 John Deere Drive
                    Knoxville, TN 37917

                    Pro Disposal
                    P.O. Box 6893
                    Beaufort, SC 29903

                    Pro Mark, Inc.
                    P.O. Box 18185
                    Knoxville, TN 37928
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 64 of 91


                    Progression Electric
                    P.O. Box 9606
                    Knoxville, TN 37940

                    Protection Services, Inc.
                    P.O. Box 645202
                    Pittsburgh, PA 15264

                    Protective Life Insurance
                    P.O. Box 2224
                    Birmingham, AL 35246

                    Provision Instruments
                    820 Penstemon Way
                    Chico, CA 95973

                    Purchase Power
                    P.O. Box 371874
                    Pittsburgh, PA 15250

                    Putnam County General Sessions Court
                    421 E Spring Street, Room 1C
                    Cookeville, TN 38501

                    Quality Auto Electric
                    P.O. Box 23556
                    Knoxville, TN 37933

                    Quality Inn - Huntsville
                    3788 University Drive
                    Huntsville, AL 35816

                    Quality Inn - Knoxville
                    6712 Central Avenue Pike
                    Knoxville, TN 37912

                    Quality Inn - Lavergne
                    110 Enterprise Blvd.
                    La Vergne, TN 37086

                    Quality Sealing & Striping
                    P.O. Box 1097
                    Powell, TN 37849

                    Quality Stone & Ready-Mix, Inc.
                    3260 N. Preston Hwy.
                    Shepherdsville, KY 40165

                    Quality Waste
                    P.O. Box 1661
                    Morristown, TN 37816

                    Quarry Services, LLC
                    P.O. Box 70545
                    Marietta, GA 30007
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 65 of 91


                    R Walls, Inc.
                    1347 Owenby Drive
                    Marietta, GA 30066

                    R&R Concrete Pumping
                    160 Black Oak Rd.
                    Bonneau, SC 29431

                    R.J. Vasser & Sons Plumbing
                    584 Aspen Rd.
                    Newport, TN 37821

                    Radiology Alliance, PC
                    P.O. Box 440186
                    Nashville, TN 37244

                    Ragan Tire
                    P.O. Box 3667
                    Irmo, SC 29063

                    Ralph White Electric Company, Inc.
                    5778 Reeds Bridge Rd.
                    Ringgold, GA 30736

                    Ram Products, Ltd.
                    P.O. Box 821159
                    Fort Worth, TX 76182

                    Ram Tool
                    P.O. Box 743487
                    Atlanta, GA 30374

                    Ray Jones
                    2384 Old Alabama Rd. SW
                    Mc Donald, TN 37353

                    RBM Company
                    P.O. Box 12
                    Knoxville, TN 37901

                    RCS
                    PO. Box 5389
                    Englewood, NJ 07631

                    Ready-Mix USA
                    P.O. Box 730197
                    Dallas, TX 75373

                    Red Roof Inn & Suites
                    20 Mills Creek Circle
                    Pooler, GA 31322

                    Reece Elrod Trucking
                    P.O. Box 388
                    Chatsworth, GA 30705
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 66 of 91


                    Reed Trucking & Wrecker Service
                    658 Crabtree Rd.
                    Crossville, TN 38571

                    Reed Wrecker & Tire Service
                    15964 Whyte Hardee Blvd.
                    Hardeeville, SC 29927

                    Reeder Chevrolet
                    4301 Clinton Hwy.
                    Knoxville, TN 37912

                    Regional Eye Center
                    3001 W. Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Regional Tractor, LLC
                    5045 Hwy. 11W
                    Kingsport, TN 37660

                    Relief Septic Service
                    4078 Stansbury Raod
                    Morristown, TN 37814

                    REMBCO
                    P.O. Box 23009
                    Knoxville, TN 37933

                    Renfro Construction Co., Inc.
                    P.O. Box 6357
                    Knoxville, TN 37914

                    Renfrow Brothers Industrial Contractors
                    P.O. Box 4786
                    Spartanburg, SC 29305

                    Repwest Insurance Company
                    Subrogation Dept.
                    6th Floor, South Tower
                    2721 N. Central Avenue
                    Phoenix, AZ 85004

                    Retrac
                    5045 Highway 11W
                    Kingsport, TN 37660

                    Reynolds Fence & Guardrail
                    9320 Machado Dr.
                    Indian Trail, NC 28079

                    RG Materials, LLC
                    P.O.Box 23767
                    Hilton Head Island, SC 29925
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 67 of 91


                    RGW, LLC
                    P.O. Box 1658
                    Moncks Corner, SC 29461

                    Rhea County General Sessions Court
                    1475 Market Street, Ste. 104
                    Dayton, TN 37321

                    Rhea Medical Center
                    9400 Rhea County Hwy.
                    Dayton, TN 37321

                    Richland County Family Court
                    P.O. Box 192
                    Attn: Child Support Payments
                    Columbia, SC 29202

                    Richland County Finance Dept.
                    P.O. Box 192
                    Columbia, SC 29202

                    Ricker Electric
                    1920 Morningside Dr.
                    Morristown, TN 37814

                    Ridgerock Retaining Walls, LLC
                    P.O. Box 241233
                    Charlotte, NC 28224

                    Ritchie Bros. Auctioneers
                    P.O. Box 6429
                    Lincoln, NE 68506

                    Ritchie Tractor
                    6725 Asheville Hwy.
                    Knoxville, TN 37924

                    RIV Equipment, LLC
                    Ditch Witch of Tennessee
                    3356 Rudy Street
                    Knoxville, TN 37921

                    Riverview Medical Center
                    158 Hospital Drive
                    Carthage, TN 37030

                    RMS
                    P.O. Box 361625
                    Columbus, OH 43236

                    Road Runner Highway Signs, LLC
                    5310 Counselor Lane
                    Knoxville, TN 37914
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 68 of 91


                    Roadway Solutions, LLC
                    6829 Tice Lane
                    Knoxville, TN 37918

                    Roane County Clerk & Master
                    200 E Race Street, Ste.12
                    Kingston, TN 37763

                    Roanoke County General District Court
                    305 E. Main St., #3
                    Salem, VA 24153

                    Robert Collins Company
                    P.O. Box 1288
                    Ladson, SC 29456

                    Robin Rents
                    3605 S. Memorial Pkwy.
                    Huntsville, AL 35801

                    Robinson, Reagan & Young, PLLC
                    448 James robertson Pkwy., Ste. 200
                    Nashville, TN 37219

                    Rock Solutions, LLC
                    2006 Edmonton Rd.
                    Tompkinsville, KY 42167

                    Roger Dale Barwick
                    3049 Hwy. 178
                    Lyons, GA 30436

                    Rogers Petroleum, Inc.
                    P.O. Box 1714
                    Morristown, TN 37816

                    Rogersville Office Supply Co.
                    500 W. Main St.
                    Rogersville, TN 37857

                    Roper Laser Company, Inc.
                    1171 S. Marietta Pwky.
                    Marietta, GA 30060

                    Roperscapes, LLC
                    P.O. Box 929
                    Taylors, SC 29687

                    Roy Blair
                    9575 KY Route 825
                    Swamp Branch, KY 41240

                    RSG Landscaping & Lawn Care, Inc.
                    P.O. Box 110
                    Concord, VA 24538
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 69 of 91


                    Rubber Plus, Inc.
                    4705 Middle Creek Lane
                    Knoxville, TN 37921

                    RW Davis Oil
                    4383 Lilburn Industrial Way
                    Lilburn, GA 30047

                    S&D Contractors
                    10904 Frost Rd.
                    Dunmore, WV 24934

                    S&S Welding & Fabrication, LLC
                    2180 Nazareth Rd.
                    Lexington, SC 29073

                    S&T Grading & Excavating
                    1848 Old Orangeburg Rd.
                    Lexington, SC 29073

                    S.R. Henrikson
                    2824 Catron Lane
                    Morristown, TN 37814

                    Safety Enterprises
                    8438 Rutledge Pike
                    Knoxville, TN 37924

                    Santek Waste Services
                    P.O. Box 180600
                    Chattanooga, TN 37406

                    Satterfield Construction Company
                    P.O. Box Drawer 279
                    Greenwood, SC 29648

                    Savannah Planning Engineering
                    P.O. Box 1027
                    Savannah, GA 31402

                    SC State Transport Police
                    P.O. Box 1993
                    Blythewood, SC 29016

                    SCE&G
                    P.O. Box 100255
                    Columbia, SC 29202

                    Scenic City Concrete Pumping & Walls
                    7075 Hwy. 41
                    Jasper, TN 37347

                    Scott's Plumbing Company
                    1924 Dutch Valley Rd., #5
                    Knoxville, TN 37918
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 70 of 91


                    Scottish Inns
                    3515 W. Andrew Johnson Hwy.
                    Morristown, TN 37814

                    SCS Trucking, Inc.
                    P.O. Box 129
                    New Market, AL 35761

                    Seal Sales
                    P.O. Box 243
                    Sneedville, TN 37869

                    Seay Oil Company, Inc.
                    P.O. Box 1147
                    Hopkinsville, KY 42241

                    Seed Slingers
                    P.O. Box 665
                    2215 Hwy. 501 West
                    Aynor, SC 29511

                    Sell Construction Company
                    955 Weaver Branch Rd.
                    Bluff City, TN 37618

                    Sequatchie Concrete Service, Inc.
                    P.O. Box 129
                    South Pittsburg, TN 37380

                    Service 101
                    8128 Greenbrier Rd.
                    Talbott, TN 37877

                    Service Electric Co.
                    P.O. Box 277790
                    Atlanta, GA 30384

                    Sessions Paving Company
                    P.O. Box 90266
                    Nashville, TN 37209

                    Sevier County General Sessions Court
                    125 Court Avenue, Ste. 107-E
                    Sevierville, TN 37862

                    Sevier County Utility District
                    420 Robert Henderson Rd.
                    Sevierville, TN 37862

                    Shafer Insurance Agency
                    1100 Marion Street, Ste. 200
                    Knoxville, TN 37921
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 71 of 91


                    Shannon Green
                    3407 W. Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Sheila E. Calello, Esq.
                    McCarter & English, LLP
                    Four Gateway Center
                    100 Mulberry Street
                    Newark, NJ 07102

                    Shine Electrical Group
                    1251 American Pkwy.
                    Richardson, TX 75081

                    Signco Incorporated
                    P.O. Box 11394
                    Knoxville, TN 37939

                    Silt Saver
                    1094 Culpepper Dr.
                    Conyers, GA 30094-5000

                    Sims
                    4695 Jack's Creek Rd.
                    Monroe, GA 30655

                    Site, Inc.
                    10215 Technology Dr., Ste. 304
                    Knoxville, TN 37932

                    Sitech Midsouth LLC
                    4415 Poplar Level Rd.
                    Louisville, KY 40213

                    Siteone Landscape Supply
                    24 Sheridan Park Circle
                    Bluffton, SC 29910

                    SleepInn & Suites - Kentucky
                    130 Spring Pointe Dr.
                    Shepherdsville, KY 40165

                    SleepInn & Suites - Tennessee
                    4450 Rhea County Hwy.
                    Dayton, TN 37321

                    Sloan Construction
                    248 Plemmons Rd.
                    Duncan, SC 29334

                    Small Business Administration
                    District Director
                    50 Vantage Way
                    Suite 201
                    Nashville, TN 37228-1500
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 72 of 91


                    Smith-Carolina Corporation
                    2574 Hwy. 65 West
                    Reidsville, NC 27320

                    Smoke Oil, Inc.
                    P.O. Box 6050
                    Spartanburg, SC 29304

                    Smyrna Graphics
                    P.O. Box 92576
                    Nashville, TN 37209

                    Smyrna Ready Mix
                    1136 Second Avenue N.
                    Nashville, TN 37208

                    Snider Tire, Inc.
                    P.O. Box 751135
                    Charlotte, NC 28275

                    Social Security Administration
                    P.O. Box 3430
                    Philadelphia, PA 19122

                    Sound Decision
                    1301 N. Roan Street
                    Johnson City, TN 37601

                    South Carolina Dept. of Employment &
                    Workforce
                    P.O. Box 995
                    Columbia, SC 29202

                    South Carolina Dept. of Employment &
                    Workforce
                    P.O. Box 2644
                    Attn: Cashiering Unit
                    Columbia, SC 29202

                    South Carolina Dept. of Revenue
                    Withholding
                    P.O. Box 125
                    Columbia, SC 29214

                    South Carolina Secretary of State
                    1205 Pendleton St., Ste. 525
                    Columbia, SC 29201

                    Southeast Division Logistics
                    P.O. Box 101131
                    Atlanta, GA 30392

                    Southeast Emergency Physicians
                    P.O. Box 634706
                    Cincinnati, OH 45263
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 73 of 91


                    Southeast Site Services
                    P.O. Box 1315
                    Gray, GA 31032

                    Southern Asphalt
                    731 W. Economy Rd.
                    Morristown, TN 37814

                    Southern Clutch & Supply, Inc.
                    P.O. Box 6224
                    Knoxville, TN 37914

                    Southern Environmental Technologies, Inc
                    702 Franklin Street
                    Chattanooga, TN 37405

                    Southern Haulers Co., LLC
                    P.O. Box 9182
                    Youngstown, OH 44513

                    Southern Hydraulic Cylinder, Inc.
                    3020 Lee Hwy.
                    Athens, TN 37303

                    Southern Hydro Vac, Inc.
                    5085 Old Ellis Point, Ste. A-2
                    Roswell, GA 30076

                    Southern Lime
                    P.O. Box 198667
                    Atlanta, GA 30384

                    Southern Lubricants
                    P.O. Box 50308
                    Columbia, SC 29250

                    Southern Pipe & Supply
                    P.O. Box 14009
                    Knoxville, TN 37924

                    Southern Rebar & Supplies, Inc.
                    4615 Coster Rd.
                    Knoxville, TN 37912

                    Southern Sales Company, Inc.
                    P.O. Box 40384
                    Nashville, TN 37204

                    Southern Sealing & Service, Inc.
                    4323 Spartacus Dr.
                    Huntsville, AL 35805

                    Spring Service of East Tennessee
                    1116 Dutch Valley Drive
                    Knoxville, TN 37918
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 74 of 91


                    St. Paul Travelers
                    c/o Bank of America
                    1287 Collections Center Dr.
                    Chicago, IL 60693

                    Standard Wilson Corporation
                    P.O. Box 3698
                    Knoxville, TN 37927

                    Stanley Landscaping & Construction Co.
                    4410-A Evangel Circle NW
                    Huntsville, AL 35815

                    Stansell Electric Company, Inc.
                    880 Visco Dr.
                    Nashville, TN 37210

                    Staples Business Advantage
                    P.O. Box 405386
                    Atlanta, GA 30384

                    Stat Incorporated
                    P.O. Box 1443
                    Lenoir, NC 28645

                    State of Florida
                    Disbursement Unit
                    P.O. Box 8500
                    Tallahassee, FL 32314

                    State of Tennessee Planning Commission
                    5401 Kingston Pike
                    Knoxville, TN 37919

                    State Tax Management, LLC
                    P.O. Box 632
                    Jefferson City, TN 37760

                    Statesville Fence & Landscaping, LLC
                    310 N. Barkley Rd.
                    Statesville, NC 28677

                    Stealth Concrete Cutting, Inc.
                    P.O. Box 1024
                    Loganville, GA 30052

                    Stephanie Pisko, Esq.
                    McCarter & English, LLP
                    100 Mulberry Street
                    Newark, NJ 07102

                    Stephens Excavating
                    213 Country Road 360
                    Niota, TN 37826
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 75 of 91


                    Stephens Seed & Supply, LLC
                    4315 Hurricane Creek Blvd.
                    Antioch, TN 37013

                    Steve Henrikson
                    731 W. Economy Rd.
                    Morristown, TN

                    Stevens Construction
                    4470 Pinnacle Lane
                    Chattanooga, TN 37415

                    Stewart Jones
                    2016 Earl Pierce Circle
                    Mount Juliet, TN 37122

                    Stewart Lumber
                    Po.O. Box 643
                    Morristown, TN 37815

                    Stokes Electric Company
                    P.O. Box 2503
                    Knoxville, TN 37901

                    Stone Crest Medical Center
                    P.O. Box 409749
                    Atlanta, GA 30384

                    Stone Pump & Trench
                    10000 Parkside Dr.
                    Knoxville, TN 37922

                    Stowers Exchange, LLC
                    Attn: Credit Manager
                    10644 Lexington Dr.
                    Knoxville, TN 37930

                    Stowers Machinery Corporation
                    P.O. Box 14802
                    Knoxville, TN 37914-1802

                    Stowers Rents
                    P.O. Box 14802`
                    Knoxville, TN 37914

                    Stuart Fanning
                    Citizens Bank of West Virginia
                    211 Third St.
                    P.O. Box 1519
                    Elkins, WV 26241

                    Summers-Taylor Materials, Co.
                    P.O. Box 1628
                    Elizabethton, TN 37644
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 76 of 91


                    Sumner Radiology, PC
                    620 Hartsville Pike
                    Gallatin, TN 37066

                    Sunbelt Rentals
                    P.O. Box 409211
                    Atlanta, GA 30384

                    Sunrise Software, Inc.
                    8000 Corporate Center, Ste. 205
                    Charlotte, NC 28226

                    SunTrust Bank
                    P.O. Box 791250
                    Baltimore, MD 21279

                    SunTrust Bank
                    GA ATL MC 3950
                    3333 Peachtree Rd.
                    Atlanta, GA 30326

                    SunTrust Bank
                    P.O. Box 791144
                    Baltimore, MD 21279

                    SuntrustBank
                    211 Perimeter Center Pkwy.
                    Atlanta, GA 30346-1308

                    Superior Drainage Products, Inc.
                    3131 E. Governor John Sevier Hwy.
                    Knoxville, TN 37914

                    Superior Mulch, LLC
                    916 Buttermilk Road
                    Blountville, TN 37617

                    Superior Pavement Marking, Inc.
                    3131 E. Governor John Sevier Hwy.
                    Knoxville, TN 37914

                    Superior Traffic Control
                    114 Capital Way
                    Christiana, TN 37037

                    Surescreen Labs
                    2015 Assembly Street
                    Columbia, SC 29201

                    Surety 2000
                    P.O. Box 140528
                    Kansas City, MO 64114
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 77 of 91


                    Sustainable Construction & Consulting
                    6913 Wyndham Pointe Lane
                    Knoxville, TN 37931

                    Sweetwater Hospital Association
                    304 Wright Street
                    Sweetwater, TN 37874

                    Sweetwater Utilities Board
                    101 Oak St.
                    P.O. Box 191
                    Sweetwater, TN 37874

                    Sweetwater Valley Oil Co., Inc.
                    P.O. Box 537
                    Sweetwater, TN 37874

                    Tad Grinding Services, Inc.
                    1750 Powder Springs Rd., Ste. 190-171
                    Marietta, GA 30064

                    Talbert Trailers, Inc.
                    1628 West S.R. 114
                    Rensselaer, IN 47978

                    Tarr Chevrolet
                    304 E. Broadway Blvd.
                    Jefferson City, TN 37760

                    Tate Services, Inc.
                    P.O. Box 18867
                    Huntsville, AL 35804

                    Taylor Enterprises, Inc.
                    2856 Southport Road
                    Spartanburg, SC 29302

                    TC Environmental
                    7024 Lamar Alexander Pkwy.
                    Townsend, TN 37882

                    TDOT Finance Division
                    505 Deaderick Street, Ste. 800
                    Nashville, TN 37243

                    Ted Hunsaker
                    P.O. Box 50152
                    Knoxville, TN 37950

                    TEG Lease
                    107 Gass Dr.
                    Greeneville, TN 37745
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 78 of 91


                    Tennessee Automatic Sprinkler
                    P.O. Box 7127
                    Knoxville, TN 37921

                    Tennessee Child Support
                    Receipting Unit
                    PO Box 305200
                    Nashville, TN 37229

                    Tennessee Department of Labor &
                    Workforce Development
                    Mining
                    P.O. Box 124
                    Caryville, TN 37714

                    Tennessee Department of Labor &
                    Workforce Development
                    Employee Security Division
                    P.O. Box 101
                    Nashville, TN 37202

                    Tennessee Department of Labor &
                    Workforce Development
                    OSHA
                    710 James Robertson Pkwy.
                    Nashville, TN 37243

                    Tennessee Department of Revenue
                    Vehicle Services Division
                    44 Vantage Way, Ste. 160
                    Nashville, TN 37243

                    Tennessee Department of Revenue
                    500 Deaderick Street
                    Andrew Jackson State Office Bldg.
                    Nashville, TN 37242

                    Tennessee Department of Safety
                    & Homeland Security
                    P.O. Box 24589
                    Nashville, TN 37202

                    Tennessee Department of Transportation
                    300 James K. Polk Bldg.,
                    505 Deaderick St.
                    Nashville, TN 37243

                    Tennessee Dept. of Environment &
                    Conservation, Water Pollution Control
                    6th Floor Annex, L&C Tower
                    401 Church Street
                    Nashville, TN 37243
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 79 of 91


                    Tennessee Drug & Alcohol
                    207 Gill Street
                    Alcoa, TN 37701

                    Tennessee Earth Works, LLC
                    225 W. 1st N. Street, Ste. 102
                    Morristown, TN 37814

                    Tennessee Erosion Prevention
                    311 Conference Center Bldg.
                    Knoxville, TN 37996

                    Tennessee Guardrail, Inc.
                    2620 Pickle Lane
                    Knoxville, TN 37914

                    Tennessee Highway Patrol
                    7601 Kingston Pike
                    Knoxville, TN 37919

                    Tennessee Interventional & Imaging Assoc
                    975 E. Third St.
                    Box 376
                    Chattanooga, TN 37403

                    Tennessee Media Blasting
                    P.O. Box 217
                    Newport, TN 37822

                    Tennessee Occupational Health, Inc.
                    4028 Papermill Pointe Way
                    Knoxville, TN 37909

                    Tennessee River Physicians, PLLC
                    P.O. Box 14099
                    Belfast, ME 04915

                    Tennessee Road Builders Association
                    213 Fifth Avenue North
                    Nashville, TN 37219

                    Tennessee Saw Works, Inc.
                    P.O. Box 309
                    Jefferson City, TN 37760

                    Tennessee Secretary of State
                    312 Rosa Parks Avenue, 6th Floor
                    Nashville, TN 37243

                    Tennessee Valley Radiology
                    P.O. Box 1046
                    Knoxville, TN 37939
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 80 of 91


                    Tennessee Waste
                    6618 Rutledge Pike
                    Knoxville, TN 37924

                    Tennova Healthcare
                    P.O. Box 116529
                    Atlanta, GA 30368

                    Tensar International Corporation
                    2500 Northwinds Pkwy., Ste. 500
                    Alpharetta, GA 30009

                    Terrain Technologies
                    2993 Heavenly Lane
                    Snellville, GA 30078

                    Terry Gollar Trucking, Inc.
                    1210 Bells Mills Rd.
                    Shepherdsville, KY 40165

                    TETRA Financial Group
                    6995 Union Park Center, Ste. 400
                    Cottonwood Heights, UT 84047

                    Texas Office of the Attorney General
                    Texas Child Support Disbursment Unit
                    P.O. Box 659791
                    San Antonio, TX 78265

                    Texidyne, Inc.
                    P.O. Box 1646
                    Clemson, SC 29633

                    TFG-Tennessee, L.P.
                    ATTENTION: Documentation Dept.
                    6995 Union Park Center, Ste. 400-A
                    Cottonwood Heights, UT 84047

                    The Allen Co.
                    3009 Atkinson Ave.. Ste. 300
                    Lexington, KY 40509

                    The Bolles Company, Inc.
                    1850 W. Polymer Dr. #A
                    Chattanooga, TN 37421

                    The Christman Company
                    f/k/a Rentenbach Constructors, Inc.
                    2400 Sutherland Avenue
                    Knoxville, TN 37919
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 81 of 91


                    The Kenneth Wayne Britt Revocable
                    Living Trust
                    c/o J. Wesley Edens
                    900 Anderson St., Ste. B
                    Bristol, TN 37620

                    The Lakes at Myrtle Park
                    4921 Bluffton Pkwy.
                    Bluffton, SC 29910

                    The Palms Apartments
                    2700 Double Churches Rd.
                    Columbus, GA 31909

                    The Plastic Surgery Group
                    979 E. 3rd St.
                    Chattanooga, TN 37403

                    The RLS Group, LLC
                    4728 Adams Rd., Ste. 101
                    Hixson, TN 37343

                    The Rogers Group, Inc.
                    421 Great Circle Rd.
                    Nashville, TN 37228

                    The Spencer Company, Inc.
                    P.O. Box 18128
                    Huntsville, AL 35804

                    The St. Paul
                    P.O. Box 660520
                    Dallas, TX 75266

                    The Summitt at Cross Creek Apartments
                    100 Cross Creek Ct.
                    Central, SC 29630

                    The Universal Group
                    P.O. Box 2778
                    Knoxville, TN 37901

                    The Van Winkle Law Firm
                    11 North Market St.
                    Asheville, NC 28801

                    The Welding Shop
                    P.O. Box 558
                    Wanchese, NC 27981

                    Thermocopy of Tennessee
                    P.O. Box 10665
                    Knoxville, TN 37939
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 82 of 91


                    Thickett Apartments
                    1900 Hwy. 17 N.
                    Mount Pleasant, SC 29464

                    Thomas Concrete
                    P.O. Box 725589
                    Atlanta, GA 31139

                    Thompson & Litton
                    P.O Box 1307
                    Wise, VA 24293

                    Thompson CAT Rental
                    3317 Messer Airport Hwy.
                    Birmingham, AL 35202

                    Thompson Services, Inc.
                    P.O. Box 23858
                    Columbia, SC 29224

                    Tim Healy Services
                    5063 W. Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Tim Wayne Enterprises, LLC
                    8820 Columbus Rd.
                    Davidson, NC 28036

                    Tindall Corporation
                    Utilities Division
                    P.O. Box 1778
                    Spartanburg, SC 29304

                    Tip Top Services
                    236 Ellen Reid Lane
                    Goose Creek, SC 29445

                    TIS Insurance Services, Inc.
                    P.O. Box 10328
                    Knoxville, TN 37939

                    Tommy Cowan
                    545 S. Carter School Rd.
                    Strawberry Plains, TN 37871

                    Tooley's Transmission
                    6239 W. Andrew Johnson Hwy.
                    Talbott, TN 37877

                    Total Hose, Inc.
                    4612 Commercial Drive
                    Huntsville, AL 35816
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 83 of 91


                    Total Property Management, LLC
                    1022 W. Hwy 11E
                    New Market, TN 37820

                    Town & Country Fence
                    108 Manley Street
                    Charlotte, NC 28216

                    Town of Hilton Head Revenue Services
                    One Town Center Court
                    Hilton Head Island, SC 29928

                    Town of Mt. Pleasant
                    100 Ann Edwards Lane
                    Mount Pleasant, SC 29464

                    Tractor & Equipment Company
                    P.O. Box 12326
                    Birmingham, AL 35202

                    Tractor Supply
                    3480 W. Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Traffic Control Safety Services, Inc.
                    P.O. Box 24511
                    Winston Salem, NC 27114

                    Trans R Us
                    P.O. Box 389
                    Russellville, TN 37860

                    Transax Gateway
                    1921-A Rowlwing Rd.
                    Rolling Meadows, IL 60008

                    Transaxle, LLC
                    P.O. Box 83082
                    Chicago, IL 60691

                    Transflo Express
                    P.O. Box 83319
                    Milwaukee, WI 53288

                    Travelers CL Remittance Center
                    P.O. Box 660317
                    Dallas, TX 75266

                    Treasurer of Campbell County
                    P.O. Box 37
                    Rustburg, VA 24588

                    Tri-County Power Equipment
                    1073 East Hwy. 11E
                    Jefferson City, TN 37760
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 84 of 91


                    Tri-State Machine
                    P.O. Box 35850
                    Louisville, KY 40232

                    Trinity Vendor Finance
                    475 Sansome St.
                    San Francisco, CA 94111

                    Truck Supply Co. of South Carolina
                    P.O. Box 4433
                    Columbia, SC 29240

                    Truckpro, LLC
                    29787 Network Place
                    Chicago, IL 60673

                    Trucks, Inc.
                    2540 Pennsylvania Ave.
                    Charleston, WV 25302

                    True-Line Coring
                    P.O. Box 87-0021
                    Kansas City, MO 64187

                    True-Line Coring & Cutting of Nashville
                    274 Hermitage Avenue
                    Nashville, TN 37210

                    True-Line Coring Chattanooga, LLC
                    P.O. Box 87-7535
                    Kansas City, MO 64187

                    Truluck Roadway Services, LLC
                    P.O. Box 81005
                    Charleston, SC 29416

                    Turner Hydraulic
                    211 Roosevelt Dr.
                    Maryville, TN 37801

                    Turner Industrial Supply, Inc.
                    211 Roosevelt Dr.
                    Maryville, TN 37801

                    TVA Fed. Empl. CU
                    PO Box 15994
                    Knoxville, TN 37901

                    Tyslinger, Hampton & Partners. Inc.
                    P.O. Box 982
                    Johnson City, TN 37605
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 85 of 91


                    Ulmer Brothers Partnership
                    U-B Recycling & Demo
                    P.O. Box 489
                    Bluffton, SC 29910

                    Unifirst Corporation
                    P.O. Box 31469
                    Knoxville, TN 37930-1469

                    United Healthcare Insurance Co.
                    22703 Network Place
                    Chicago, IL 60673

                    United Healthcare of the River Valley
                    22070 Network Place
                    Chicago, IL 60673

                    United Rentals
                    P.O. Box 100711
                    Atlanta, GA 30384

                    United States Attorney's Office
                    800 Market Street, Suite 211
                    Knoxville, TN 37902

                    United States Postal Service
                    101 E Old Andrew Johnson Hwy.
                    Jefferson City, TN 37760

                    Universal Licensing Service
                    4401-A Connecticut Ave. NW, #232
                    Washington, DC 20008

                    University of Tennessee
                    Water Resources Research Center
                    600 Henley St., Ste. 311
                    Knoxville, TN 37996

                    University Radiology
                    5401 Kingston Pike
                    Knoxville, TN 37919

                    UPS
                    Lockbox 577
                    Carol Stream, IL 60132

                    Upstate Site Supply, LLC
                    P.O. Box 9712
                    Greenville, SC 29604

                    US Assure Insurance Services of Florida
                    P.O. Box 935597
                    Atlanta, GA 31193
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 86 of 91


                    US Directory Assistance Online
                    3760 Hacks Cross Rd., Ste. 102-129
                    Memphis, TN 38126

                    USB Funding
                    1 MacArthur Place
                    Santa Ana, CA 92707

                    V-Cat, LLC
                    718 Thompson Lane, Ste. 108
                    Nashville, TN 37204

                    Vacuum Truck Rental
                    P.O. Box 180789
                    Richland, MS 39218

                    Valley Equipment Rental
                    3551 S. Memorial Pkwy.
                    Huntsville, AL 35801

                    Valley Pipe & Fitting
                    2504 Quality Lane
                    Knoxville, TN 37933

                    Valley Wholesale, Inc.
                    10430 Dutchtown Rd.
                    Knoxville, TN 37932

                    Van Smith Block Co., LLC
                    10478 US 78
                    Summerville, SC 29483

                    Van Smith Conctete Co.
                    P.O. Box 70785
                    North Charleston, SC 29415

                    Vanhooseco, LLC
                    244 Blair Bend Drive
                    Loudon, TN 37774

                    Vantiv Merchant Services
                    8500 Governors Hill Dr.
                    Symmes Township, OH 45249

                    Vaughn & Melton Consulting Engineers
                    1909 Ailor Avenue
                    Knoxville, TN 37921

                    VCE, Inc.
                    P.O. Box 25285
                    Nashville, TN 37202
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 87 of 91


                    Venture Construction Company
                    c/o S. Joe Welborn, Esq.
                    Smith, Cahsion & Orr, PLC
                    3100 West End Ave., Suite 800
                    Nashville, TN 37203

                    Verizon Wireless
                    P.O. Box 660108
                    Dallas, TX 75266

                    Vermeer Heartland
                    2574 US Rt. 22 NW
                    Washington Court House, OH 43160

                    Vickery Grinding, Inc.
                    3833 Weems Rd.
                    Columbus, GA 31909

                    Vickie Hampton
                    6917 Wilson Dr.
                    Knoxville, TN 37924

                    Virginia Department of Motor Vehicles
                    P.O. Box 27412
                    Richmond, VA 23269

                    Virginia Department of Professional &
                    Occupational Regulation
                    9960 Maryland Dr., #400
                    Richmond, VA 23233

                    Virginia Department of Taxation
                    P.O. Box 27264
                    Richmond, VA 23261

                    Virginia Employment Commission
                    703 E. Main St.
                    Richmond, VA 23219

                    Virginia State Corporation Commission
                    Clerk's Office
                    1300 E. Main St.
                    Richmond, VA 23219

                    Virginia State Corporation Commission
                    P.O. Box 1197
                    Richmond, VA 23218

                    Virginia Treasurer
                    Division of Child Support Enforcement
                    P.O. Box 570
                    Richmond, VA 23218
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 88 of 91


                    Vision Engineering & Development
                    229 Prince Street
                    Sevierville, TN 37862

                    Vol Radiator
                    2902 Middlebrook Pike
                    Knoxville, TN 37921

                    Volunteer Concrete Pump & Masonry, LLC
                    402 Kelly Hills Rd.
                    Sevierville, TN 37876

                    Volunteer Medical Group
                    P.O. Box 938
                    Cookeville, TN 38503

                    Volunteer Turf Farm
                    1030 Proffitt Springs Rd.
                    Maryville, TN 37801

                    Volunteer Waste
                    P.O. Box 553166
                    Detroit, MI 48255

                    Volunteer Wire Rope & Supply
                    2716 John Deere Drive
                    Knoxville, TN 37917

                    Volvo
                    P.O. Box 936078
                    Atlanta, GA 31193

                    Vulcan Construction Materials, LLC
                    P.O. Box 385014
                    Birmingham, AL 35236

                    Vulcan Materials Company
                    P.O. Box 75219
                    Charlotte, NC 28275

                    Vulcan Materials Company
                    545 Georgia Street
                    Columbia, SC 29201

                    Vulcan Materials, Inc.
                    P.O. Box 101131
                    Atlanta, GA 30392

                    W&O Construction Co., Inc.
                    P.O. Box 239
                    Livingston, TN 38570

                    Walbar Trucking, LLC
                    2425 Oregon Rd.
                    Lascassas, TN 37085
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 89 of 91


                    Wallace Farms Inc.
                    14410 Eastfield Rd.
                    Huntersville, NC 28078

                    Walt Winchester, Esq.
                    Winchester, Sellers, Foster & Steele
                    P.O. Box 2428
                    Knoxville, TN 37901-2428

                    Walter A. Wood Supply Co., Inc.
                    4509 Rossville Blvd.
                    Chattanooga, TN 37407

                    Washington County General Sessions Court
                    108 W. Jackson Blvd., Ste. 1210
                    Jonesborough, TN 37659

                    Waste Connections of Tennessee
                    2400 Chipman Street
                    Knoxville, TN 37917

                    Waste Industries
                    P.O. Box 791519
                    Baltimore, MD 21279

                    Waste Management
                    2555 Meridian Blvd., Ste. 200
                    Franklin, TN 37067

                    Waste Management of Nashville Hauling
                    P.O. Box 43410
                    Phoenix, AZ 85080

                    Waterford Place Apartments
                    5220 Shallowford Rd.
                    Chattanooga, TN 37421

                    Waterman Industries, LLC
                    P.O. Box 8381
                    Pasadena, CA 91109

                    Wayland Explosives Supply, Inc.
                    P.O. Box 24650
                    Lexington, KY 40524

                    Waynes Auto Trim
                    5218 E. Morris Blvd.
                    Morristown, TN 37813

                    Weaver Environmental Services
                    1110 Putnam Drive
                    Huntsville, AL 35816
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 90 of 91


                    West End Repair Shop
                    6959 West AJ Hwy.
                    Talbott, TN 37877

                    West Knox Utility District
                    2328 Lovell Rd.
                    Knoxville, TN 37932

                    West Locating Services, Inc.
                    P.O. Box 21288
                    Charleston, SC 29413

                    Westfield Insurance
                    One Park Circle
                    P.O. Box 5001
                    Westfield Center, OH 44251

                    Wex Bank Fleet Advantage
                    P.O. Box 6293
                    Carol Stream, IL 60197

                    Whayne Supply Company
                    Department 8326
                    Carol Stream, IL 60122

                    White-Spunner Construction, Inc.
                    2010 West I-65 Service Road South
                    Mobile, AL 36693

                    Whitfield Contractors, LLC
                    8660 Creekrise Dr.
                    Columbus, GA 31904

                    Wholesale Supply Group, Inc.
                    P.O. Box 4080
                    Cleveland, TN 37320

                    Willocks Brothers Masonry
                    1021 Foch Street
                    Maryville, TN 37801

                    Winrock Truck Parts & Equipment, Inc.
                    P.O. Box 412
                    Oliver Springs, TN 37840

                    Winwood Bulk
                    5342 Battlefield Pkwy.
                    Ringgold, GA 30736

                    Woolf, McClane, Bright, Allen
                    & Carpenter, PLLC
                    900 Riverview Tower | 900 S. Gay Street
                    Knoxville, TN 37902-1810
Case 3:19-bk-32198-SHB   Doc 1 Filed 07/11/19 Entered 07/11/19 15:59:12   Desc
                         Main Document   Page 91 of 91


                    Worldwide Equipment
                    P.O. Box 2222
                    Decatur, AL 35609

                    Xylem Dewatering Solution, Inc.
                    28611 Network Place
                    Chicago, IL 60673

                    Yak Mat, LLC
                    P.O. Box 95434
                    Grapevine, TX 76099

                    Yancey Rents
                    P.O. Box 741336
                    Atlanta, GA 30374

                    Young Electric Service
                    140 Pearce Drive
                    Morristown, TN 37814

                    Ziptron Energy, Inc.
                    P.O. Box 1241
                    Morristown, TN 37816
